



Exhibit 10.4


Published CUSIP Number: 69074MAP2
Term Loan CUSIP Number: 69074MAQ0




$350,000,000


TERM LOAN AGREEMENT


dated as of June 8, 2017,


by and among


OWENS CORNING,
as Borrower,




the Lenders referred to herein,
as Lenders,




and






WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


and








WELLS FARGO SECURITIES, LLC,
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED


as Joint Lead Arrangers and Joint Bookrunners























--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS                                        1
SECTION 1.1
Definitions                                    1

SECTION 1.2
Other Definitions and Provisions                        26

SECTION 1.3
Accounting Terms                                26

SECTION 1.4
Rounding                                    27

SECTION 1.5
References to Agreement and Laws                        27

SECTION 1.6
Times of Day                                    28

ARTICLE II [RESERVED]                                        28
ARTICLE III TERM LOAN FACILITY                                28
SECTION 3.1
The Term Loan                                28

SECTION 3.2
Procedure for Advance of the Term Loan                    28

SECTION 3.3
Repayment of the Term Loan                            29

SECTION 3.4
Optional Prepayment of the Term Loan                    29

SECTION 3.5
Permanent Reduction of the Term Loan Commitment            29

SECTION 3.6
Mandatory Prepayments of the Term Loan                    29

ARTICLE IV GENERAL LOAN PROVISIONS                            30
SECTION 4.1
Interest                                        30

SECTION 4.2
Notice and Manner of Conversion or Continuation of Term Loans        32

SECTION 4.3
[Reserved]                                    33

SECTION 4.4
Manner of Payment                                33

SECTION 4.5
Evidence of Indebtedness                            33

SECTION 4.6
Adjustments                                    34

SECTION 4.7
Obligations of Lenders                            34

SECTION 4.8
Changed Circumstances                            35

SECTION 4.9
Indemnity                                    36

SECTION 4.10
Increased Costs                                36

SECTION 4.11
Regulatory Limitation; Further Assurances                    38

SECTION 4.12
Taxes                                        38

SECTION 4.13
Mitigation Obligations; Replacement of Lenders                42

SECTION 4.14
[Reserved]                                    43

SECTION 4.15
Defaulting Lenders                                43

ARTICLE V CONDITIONS OF EFFECTIVENESS AND BORROWING                45
SECTION 5.1
Conditions to Effectiveness                            45

SECTION 5.2
Conditions to Extension of the Term Loan                    47

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES        48
SECTION 6.1
Company Status                                48

SECTION 6.2
Power and Authority                                48

SECTION 6.3
No Violation                                    48

SECTION 6.4
Approvals                                    49






--------------------------------------------------------------------------------





SECTION 6.5
Financial Statements; Financial Condition; Undisclosed Liabilities        49

SECTION 6.6
Litigation                                    50

SECTION 6.7
True and Complete Disclosure                        50

SECTION 6.8
Use of Proceeds; Margin Regulations                        50

SECTION 6.9
Tax Returns and Payments                            51

SECTION 6.10
Compliance with ERISA; Non-U.S. Plans                    51

SECTION 6.11
[Reserved]                                    52

SECTION 6.12
Subsidiaries                                    52

SECTION 6.13
Compliance with Statutes, etc                            52

SECTION 6.14
Investment Company Act                            52

SECTION 6.15
Environmental Matters                            52

SECTION 6.16
Employment and Labor Relations                        53

SECTION 6.17
Intellectual Property, etc                            53

SECTION 6.18
Indebtedness                                    53

SECTION 6.19
[Reserved]                                    54

SECTION 6.20
Sanctions, Anti-Money Laundering and Anti-Corruption Laws        54

SECTION 6.21
EEA Financial Institutions                            54

ARTICLE VII AFFIRMATIVE COVENANTS                            54
SECTION 7.1
Information Covenants                            54

SECTION 7.2
Books, Records and Inspections; Annual Meetings                56

SECTION 7.3
Maintenance of Property; Insurance                        56

SECTION 7.4
Existence; Franchises                                57

SECTION 7.5
Compliance with Statutes, etc                            57

SECTION 7.6
Compliance with Environmental Laws                    57

SECTION 7.7
ERISA Reporting Covenant; Employee Benefits Matters            57

SECTION 7.8
End of Fiscal Years; Fiscal Quarters                        58

SECTION 7.9
Payment of Taxes                                58

SECTION 7.10
Use of Proceeds                                58

SECTION 7.11
Ratings                                    58

SECTION 7.12
Additional Subsidiary Guarantors                        59

SECTION 7.13
Maintenance of Company Separateness                    60

SECTION 7.14
Sanctions and Anti-Money Laundering Laws                    60

ARTICLE VIII NEGATIVE COVENANTS                                61
SECTION 8.1
Liens                                        61

SECTION 8.2
Consolidation, Merger, Purchase or Sale of Assets, etc            63

SECTION 8.3
Dividends                                    65

SECTION 8.4
Indebtedness                                    66

SECTION 8.5
Advances, Investments and Term Loans                    67

SECTION 8.6
Transactions with Affiliates                            69

SECTION 8.7
Interest Expense Coverage Ratio                        70

SECTION 8.8
Leverage Ratio                                70

SECTION 8.9
Modifications of Certain Agreements                        71

SECTION 8.10
Limitation on Certain Restrictions on Subsidiaries                71

SECTION 8.11
Intercompany Subordination Agreement                    71






--------------------------------------------------------------------------------





ARTICLE IX DEFAULT AND REMEDIES                                71
SECTION 9.1
Events of Default                                71

SECTION 9.2
Remedies                                    74

SECTION 9.3
Rights and Remedies Cumulative; Non-Waiver; etc                74

SECTION 9.4
Crediting of Payments and Proceeds                    75

SECTION 9.5
Administrative Agent May File Proofs of Claim                75

ARTICLE X THE ADMINISTRATIVE AGENT                            76
SECTION 10.1
Appointment and Authority                            76

SECTION 10.2
Rights as a Lender                                76

SECTION 10.3
Exculpatory Provisions                            76

SECTION 10.4
Reliance by the Administrative Agent                    77

SECTION 10.5
Delegation of Duties                                78

SECTION 10.6
Resignation of Administrative Agent                        78

SECTION 10.7
Non-Reliance on Administrative Agent and Other Lenders            79

SECTION 10.8
No Other Duties, etc                                79

SECTION 10.9
Guaranty Matters                                79

ARTICLE XI MISCELLANEOUS                                    79
SECTION 11.1
Notices                                    79

SECTION 11.2
Amendments, Waivers and Consents                        81

SECTION 11.3
Expenses; Indemnity                                82

SECTION 11.4
Right of Set Off                                84

SECTION 11.5
Governing Law; Jurisdiction, Etc                        84

SECTION 11.6
Waiver of Jury Trial                                85

SECTION 11.7
Reversal of Payments                                85

SECTION 11.8
Injunctive Relief; Punitive Damages                        86

SECTION 11.9
Successors and Assigns; Participations                    86

SECTION 11.10
Confidentiality                                89

SECTION 11.11
Performance of Duties                            90

SECTION 11.12
All Powers Coupled with Interest                        90

SECTION 11.13
Survival                                    91

SECTION 11.14
Titles and Captions                                91

SECTION 11.15
Severability of Provisions                            91

SECTION 11.16
Counterparts; Integration; Effectiveness; Electronic Execution        91

SECTION 11.17
Term of Agreement                                92

SECTION 11.18
USA Patriot Act                                92

SECTION 11.19
[Reserved]                                    92

SECTION 11.20
Independent Effect                                92

SECTION 11.21
[Reserved]                                    92

SECTION 11.22
No Advisory or Fiduciary Responsibility                    92

SECTION 11.23
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    93



EXHIBITS
Exhibit A    -    Form of Term Loan Note
Exhibit B    -    Form of Notice of Borrowing





--------------------------------------------------------------------------------





Exhibit C    -    Form of Notice of Account Designation
Exhibit D    -    Form of Notice of Prepayment
Exhibit E    -    Form of Notice of Conversion/Continuation
Exhibit F    -    Form of Officer’s Compliance Certificate
Exhibit G    -    Form of Assignment and Assumption
Exhibit H    -    Form of Subsidiary Guaranty Agreement
Exhibit I    -    Form of Intercompany Subordination Agreement
Exhibit J    -    Form of U.S. Tax Compliance Certificate


SCHEDULES
Schedule 1.1    -    Term Loan Commitments
Schedule 6.9    -    Statute Extensions
Schedule 6.12    -    Subsidiaries
Schedule 6.18    -    Scheduled Existing Indebtedness
Schedule 8.1    -    Existing Liens
Schedule 8.5    -    Existing Investments




























92











--------------------------------------------------------------------------------





TERM LOAN AGREEMENT, dated as of June 8, 2017, by and among OWENS CORNING, a
Delaware corporation (the “Borrower”), the lenders signatory hereto and the
lenders who may become a party to this Agreement pursuant to the terms hereof
(collectively with the lenders signatory hereto, the “Lenders”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent (the “Administrative Agent”) for the Lenders.
STATEMENT OF PURPOSE
WHEREAS, the Borrower has requested, and the Lenders have agreed to extend to
the Borrower, certain credit facilities on the terms and conditions of this
Agreement.
NOW, THEREFORE, in consideration of the premises and of the agreements,
provisions and covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I



DEFINITIONS
SECTION 1.1Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:


“Acquisition” shall have the meaning provided in Section 8.2.
“Act” shall mean the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), as amended.
“Administrative Agent” shall mean Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 10.6.
“Administrative Agent’s Office” shall mean the office of the Administrative
Agent specified in or determined in accordance with the provisions of
Section 11.1(c).
“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 15% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that none of the Administrative Agent, any Lender or any of their respective
Affiliates shall be considered an Affiliate of the Borrower or any Subsidiary
thereof by reason of its acting in its capacities as such.
“Agreement” shall mean this Term Loan Agreement, as amended, restated,
supplemented or otherwise modified from time to time.
“Alternate Rating Agency” shall mean, with respect to any current Rating Agency,
a substitute rating agency that is a nationally recognized rating agency
(including Fitch Ratings, Ltd.) and that has been approved in writing by the
Administrative Agent (such approval not to be unreasonably withheld or delayed).





--------------------------------------------------------------------------------





“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Anti-Money Laundering Laws” means the US Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 and the regulations and rules promulgated thereunder, as amended from time
to time; the US Money Laundering Control Act of 1986 and the regulations and
rules promulgated thereunder, as amended from time to time; the US Bank Secrecy
Act and the regulations and rules promulgated thereunder, as amended from time
to time; and corresponding laws of (a) the European Union or Canada designed to
combat money laundering and terrorist financing and (b) jurisdictions in which
the Borrower or any of its Affiliates operates or in which the proceeds of the
Term Loan will be used or from which funds used to repay any Obligation will be
derived.
“Applicable Law” shall mean all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
“Applicable Margin” shall mean the per annum rate determined as set forth below
based on the Debt Rating as set forth below:
Pricing
Level
Debt Rating
LIBOR +
Base Rate +
I
≥A-/≥A3
0.875%
0.000%
II
BBB+/Baa1
1.000%
0.000%
III
BBB/Baa2
1.125%
0.125%
IV
BBB-/Baa3
1.375%
0.375%
V
BB+/Ba1
1.625%
0.625%
VI
<BB+/<Ba1
1.875%
0.875%



Each change in the Applicable Margin resulting from a publicly announced change
in the Debt Rating shall be effective during the period commencing on the date
of such public announcement and ending on the date immediately preceding the
effective date of the next such publicly announced change. If at any time there
is a split in the Debt Ratings issued by the Rating Agencies, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level I being
the highest and the Debt Rating for Pricing Level VI being the lowest), unless
there is a split in Debt Ratings of more than one Pricing Level, in which case
the Pricing Level that is one Pricing Level higher than the Pricing Level of the
lower Debt Rating shall apply. In the event of a Rating Agency Disruption with
respect to one of the Rating Agencies, the Debt Rating of the non-affected
Rating Agency shall be the basis for determining the Pricing Level for a period
ending on the earlier of (i) the date an Alternate Rating Agency is approved by
the Administrative Agent and (ii) thirty (30) days following such Rating Agency
Disruption, during which period the Borrower and the Administrative Agent will
engage in good faith negotiations to name an Alternate Rating Agency. If, at the
end of such period, an Alternate Rating Agency has not been named, Pricing Level
VI shall apply until an Alternate Rating Agency is named. In the event of a
Rating Agency Disruption with respect to both of the Rating Agencies, Pricing
Level VI shall apply and the Administrative Agent and the Borrower shall enter
into good faith negotiations to name two Alternate Rating Agencies. In the event
of the approval of an Alternate Rating Agency, references in the table set forth
above to the Debt Ratings of the replaced Rating Agency shall be deemed to be
references to the corresponding Debt Ratings of the Alternate Rating Agency. As
of the Closing Date, Pricing Level IV shall apply.





--------------------------------------------------------------------------------





“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Asset Sale” shall mean any sale, transfer or other disposition by the Borrower
or any of its Subsidiaries to any Person other than the Borrower or any
Subsidiary of the Borrower of any asset or Property (including, without
limitation, any capital stock or other securities of, or other Equity Interests
in, another Person, but excluding the sale by the Borrower of its own capital
stock) of the Borrower or such Subsidiary other than (i) sales, transfers or
other dispositions of inventory made in the ordinary course of business or
(ii) sales or liquidations of Cash Equivalents, it being understood and agreed
that the grant of a Lien by the Borrower or any of its Subsidiaries in favor of
another Person shall not in and of itself constitute an “Asset Sale” for
purposes of this definition.
“Asset Securitization” shall mean a sale, other transfer or factoring
arrangement by the Borrower and/or one or more of its Subsidiaries of accounts,
related general intangibles and chattel paper, and the related security and
collections with respect thereto to a special purpose Subsidiary (an “SPV”), and
the sale, pledge or other transfer by that SPV in connection with financing
provided to that SPV, which financing shall be “non-recourse” to the Borrower
and its Subsidiaries (other than the SPV) except pursuant to the Standard
Securitization Undertakings.
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.
“Attributable Securitization Indebtedness” shall mean, at any time with respect
to an Asset Securitization by the Borrower or any of its Subsidiaries, the
principal amount of Indebtedness which (i) if the financing received by an SPV
as part of such Asset Securitization is treated as a secured lending
arrangement, is the principal amount of such Indebtedness, or (ii) if the
financing received by the relevant SPV is structured as a purchase agreement,
would be outstanding at such time if such financing were structured as a secured
lending arrangement rather than a purchase agreement, and in any such case which
Indebtedness is without recourse to the Borrower or any of its Subsidiaries
(other than such SPV or pursuant to Standard Securitization Undertakings), in
each case, together with interest payable thereon and fees payable in connection
therewith.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bankruptcy Code” shall have the meaning provided in Section 9.1(e).
“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
District of Delaware.
“Base Rate” shall mean, at any time, the highest of (i) the Prime Rate (ii) the
Federal Funds Rate plus 0.50% and (iii) except during any period of time during
which a notice delivered to the Borrower under Section 4.8 shall remain in
effect, LIBOR (as defined in clause (ii) of the definition thereof) plus 1.00%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR; provided that, if the Base Rate determined as provided above with





--------------------------------------------------------------------------------





respect to any Base Rate Loan for any Interest Period would be less than 0.0%
per annum, then the Base Rate with respect to such Base Rate Loan for such
Interest Period shall be deemed to be 0.0% per annum.
“Base Rate Loan” shall mean any Loan bearing interest at a rate based upon the
Base Rate as provided in Section 4.1(a).
“Borrower” shall have the meaning provided in the introductory paragraph hereto.
“Borrower Common Stock” shall mean shares of common stock of the Borrower.
“Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day except Saturday, Sunday and any day which shall be in
New York, New York or Charlotte, North Carolina a legal holiday or a day on
which banking institutions are authorized or required by law or other government
action to close and (ii) with respect to all notices and determinations in
connection with, and payments of principal and interest on or with respect to,
any LIBOR Rate Loan, any day which is a Business Day described in clause (i) and
which is also a day for trading by and between banks in Dollar deposits in the
London interbank market and which shall not be a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close in London, England or New York, New York.
“Capital Lease” shall mean, as applied to any Person, any lease of any Property
by that Person as lessee which, in conformity with U.S. GAAP, is accounted for
as a capital lease on the balance sheet of that Person.
“Capitalized Lease Obligations” shall mean, with respect to any Person, all
obligations under Capital Leases of such Person, in each case taken at the
amount thereof accounted for as indebtedness in accordance with U.S. GAAP.
“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than six
months from the date of acquisition, (ii) marketable direct obligations issued
by any state of the United States or any political subdivision of any such state
or any public instrumentality thereof maturing within six months from the date
of acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (iii) Dollar denominated
time deposits, certificates of deposit and bankers acceptances of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company having, a long-term unsecured debt rating of at least “A”
or the equivalent thereof from S&P or “A2” or the equivalent thereof from
Moody’s with maturities of not more than six months from the date of acquisition
by such Person, (iv) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (i) above
entered into with any bank meeting the qualifications specified in clause
(iii) above, (v) commercial paper issued by any Person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s and in each case maturing not more than
six months after the date of acquisition by such Person, (vi) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (i) through (v) above, and (vii) in the case
of any Foreign Subsidiary only, direct obligations of the sovereign nation (or
any agency thereof) in which such Foreign Subsidiary is organized and is
conducting business or in obligations fully and unconditionally guaranteed by
such sovereign nation (or any agency thereof).
“CFC” shall mean a “controlled foreign corporation” as defined in Section 957 of
the Code.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation





--------------------------------------------------------------------------------





or treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (a)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Change of Control” shall mean (i)  any “Person” or “Group” (within the meaning
of Sections 13(d) and 14(d) under the Exchange Act) (A) is or shall be the
“beneficial owner” (as so defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act) of 40% or more on a fully diluted basis of the aggregate ordinary
voting power represented by the Borrower’s capital stock or other Equity
Interests or (B) has obtained the power (whether or not exercised) to elect a
majority of the Borrower’s directors, (ii) the board of directors of the
Borrower shall cease to consist of a majority of Continuing Directors, or
(iii) a “change of control” or similar event shall occur as provided in the
Revolving Credit Agreement or in any Senior Notes Documents.
“Closing Date” shall mean the date of this Agreement or such later Business Day
upon which each condition described in Section 5.1 shall be satisfied or waived
in all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.
“Code” shall mean the Internal Revenue Code of 1986.
“Company” shall mean any corporation, limited liability company, partnership,
trust or other domestic or foreign entity or organizational form (or the
adjectival form thereof, where appropriate).
“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under U.S. GAAP.
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (x) any extraordinary gains or losses
and/or any write-off of long lived or intangible assets, (y) any non-cash
income, and (z) any gains or losses (in excess of $10,000,000 for any sale) from
sales of assets other than inventory sold in the ordinary course of business)
adjusted by adding thereto (in each case to the extent deducted in determining
Consolidated Net Income for such period), without duplication, the amount of
(i) total interest expense (inclusive of amortization of deferred financing fees
and other original issue discount and banking fees, charges and commissions
(e.g., letter of credit fees and facility fees)) of the Borrower and its
Subsidiaries determined on a consolidated basis for such period, (ii) provision
for taxes based on income and foreign withholding taxes for the Borrower and its
Subsidiaries determined on a consolidated basis for such period, (iii) all
depreciation and amortization expense of the Borrower and its Subsidiaries
determined on a consolidated basis for such period, including depletion of
precious metals used in manufacturing processes and (iv) in the case of any
period that includes the first Fiscal Quarter ended after the Closing Date, the
amount of all fees and expenses incurred in connection with the transactions
contemplated by this Agreement during such Fiscal Quarter. For the avoidance of
doubt, it is understood and agreed that, to the extent any amounts are excluded
from Consolidated Net Income by virtue of the proviso to the definition thereof
contained herein, any add backs to Consolidated Net Income in determining
Consolidated EBITDA as provided above shall be limited (or denied) in a fashion
consistent with the proviso to the definition of “Consolidated Net Income”
contained herein.





--------------------------------------------------------------------------------





“Consolidated Interest Expense” shall mean, for any period, (i) the total
consolidated interest expense of the Borrower and its Subsidiaries (including,
without limitation, all commissions, discounts and other commitment and banking
fees and charges (e.g., fees with respect to letters of credit, Interest Rate
Protection Agreements and Other Hedging Agreements) for such period, adjusted to
exclude (to the extent same would otherwise be included in the calculation above
in this clause (i)) the amortization of any deferred financing costs for such
period, capitalized interest expense and any other interest expense which, in
accordance with the terms of the relevant Indebtedness, is paid-in-kind through
the issuance of additional notes or added to the principal amount of such
outstanding Indebtedness, in each case so long as the respective notes or
Indebtedness matures after the Term Loan Maturity Date plus (ii) without
duplication, (x) that portion of Capitalized Lease Obligations of the Borrower
and its Subsidiaries on a consolidated basis representing the interest factor
for such period and (y) the “deemed interest expense” (i.e., the interest
expense which would have been applicable if the respective obligations were
structured as on-balance sheet financing arrangements) with respect to all
Off-Balance Sheet Liabilities of the Borrower and its Subsidiaries (to the
extent the same does not arise from a financing arrangement constituting an
operating lease) for such period minus interest income of the Borrower and its
Subsidiaries received upon cash and Cash Equivalents.
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries determined on a consolidated basis for such
period (taken as a single accounting period) in accordance with U.S. GAAP,
provided that the following items shall be excluded in computing Consolidated
Net Income (without duplication): (i) the net income (or loss) of any Subsidiary
that is not a Wholly-Owned Subsidiary of the Borrower, to the pro rata extent of
the Equity Interests held by Persons other than the Borrower and its
Wholly-Owned Subsidiaries in such Subsidiary, (ii) except for determinations
expressly required to be made on a Pro Forma Basis, the net income (or loss) of
any Person accrued prior to the date it becomes a Subsidiary or all or
substantially all of the property or assets of such Person are acquired by a
Subsidiary and (iii) the net income of any Subsidiary to the extent that the
declaration or payment of cash dividends or similar cash distributions by such
Subsidiary of such net income is not at the time permitted by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary.
“Consolidated Net Tangible Assets” shall mean the aggregate amount of assets of
the Borrower and its Subsidiaries determined on a consolidated basis in
accordance with U.S. GAAP (less applicable reserves and other properly
deductible items) after deducting therefrom (a) all current liabilities
(excluding any thereof constituting Funded Debt by reason of being extendible or
renewable), (b) all goodwill, trade names, trademarks, patents, unamortized debt
discount and expense and other like intangibles, all as set forth on the books
and records of the Borrower and its Subsidiaries and computed in accordance with
U.S. GAAP and (c) minority Equity Interests in any Non-Wholly Owned Subsidiary.
“Consolidated Net Worth” shall mean, as of any date of determination, the Net
Worth of the Borrower and its Subsidiaries on such date determined on a
consolidated basis; provided that the Warrant Obligation Amount on the relevant
date of determination shall be added to Consolidated Net Worth.
“Consolidated Total Capitalization” shall mean, as of any date of determination,
the sum of (i) Consolidated Total Indebtedness and (ii) Consolidated Net Worth.
“Consolidated Total Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the Borrower and its Subsidiaries (on a
consolidated basis) as would be required to be reflected as debt or Capitalized
Lease Obligations on the liability side of a consolidated balance sheet of the
Borrower and its Subsidiaries in accordance with U.S. GAAP, (ii) all
Indebtedness of the Borrower and its Subsidiaries of the type described in
clauses (ii), (vii) and (viii) of the definition of “Indebtedness” contained
herein and (iii) all Contingent Obligations of the Borrower and its Subsidiaries
in respect of Indebtedness of any third





--------------------------------------------------------------------------------





Person of the type referred to in preceding clauses (i) and (ii); provided that
the amount of Indebtedness in respect of the Interest Rate Protection Agreements
and Other Hedging Agreements shall be at any time the unrealized net loss
position, if any, of the Borrower and/or its Subsidiaries thereunder on a
marked-to-market basis determined no more than one month prior to such time.
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person in respect of Indebtedness of any other Person as a result of such Person
being a general partner of such other Person, unless the underlying Indebtedness
is expressly made non-recourse as to such general partner, and any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor or (iii) otherwise to assure or
hold harmless the holder of such primary obligation against loss in respect
thereof; provided, however, that the term Contingent Obligation shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Contingent Obligation shall be deemed to
be an amount equal to the lesser of (x) the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith and (y) the stated amount of such
Contingent Obligation.
“Continuing Directors” shall mean the directors of the Borrower on the Closing
Date and each other director if such director’s election to, or nomination for
the election to, the board of directors of the Borrower is recommended or
approved by a majority of then Continuing Directors.
“CRD IV/CRR” means (a) Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and in-vestment firms, and (b) Directive 2013/36/EU of the European
Parliament and of the Council of 26 June 2013 on access to the activity of
credit institutions and the prudential supervision of credit institutions and
investment firms.
“Credit Parties” shall mean the Borrower and the Subsidiary Guarantors.
“Debt Rating” shall mean the Borrower’s senior unsecured long term debt rating
provided by the applicable Rating Agency.
“Default” shall mean any of the events specified in Article IX which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
“Defaulting Lender” shall mean any Lender that (i) has failed to fund any
portion of the Term Loans required to be funded by it hereunder within two
Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (ii) has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless such amount is the
subject of a good faith dispute, (iii) has notified the Borrower, the
Administrative Agent or any other Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply or has failed
to comply with its funding obligations under this Agreement or generally under
other agreements in which it commits or is obligated to





--------------------------------------------------------------------------------





extend credit, (iv) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or (v) has become the subject of a Bail-In Action; provided, that a
Lender shall not qualify as a Defaulting Lender solely as a result of the
acquisition or maintenance of an ownership interest in such Lender or its parent
company, or of the exercise of control over such Lender or any Person
controlling such Lender, by a Governmental Authority or instrumentality thereof.
“Disputes” shall mean any dispute, claim or controversy arising out of,
connected with or relating to this Agreement or any other Loan Document, between
or among parties hereto and to the other Loan Documents.
“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital in cash to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common Equity Interests, or Equity
Interests of the same class as the Equity Interests in respect of which such
dividend or other distribution was paid, of such Person) or cash to its
stockholders, partners or members in their capacity as such, or redeemed,
retired, purchased or otherwise acquired, directly or indirectly, for a
consideration (other than common Equity Interests, or Equity Interests of the
same class as the Equity Interest in respect of which such dividend or other
distribution was paid, of such Person) any shares of any class of its capital
stock or any other Equity Interests outstanding on or after the Closing Date (or
any options or warrants issued by such Person with respect to its capital stock
or other Equity Interests), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for a consideration any shares of any class of the capital
stock or any other Equity Interests of such Person outstanding on or after the
Closing Date (or any options or warrants issued by such Person with respect to
its capital stock or other Equity Interests). For the avoidance of doubt, the
purchase by the Borrower of its common Equity Interests owned by employees of
the Borrower or any of its Subsidiaries in connection with stock option, stock
compensation or similar plans, the proceeds of which purchase are used to pay
taxes, shall not constitute “Dividends”.
“Dollars” or “$” shall mean, unless otherwise qualified, dollars in lawful
currency of the United States.
“Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person incorporated or organized in the United States or any State or territory
thereof other than an FSHCO.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, written notices
of non-compliance or violation, investigations or proceedings relating in any
way to (i) any violation (or alleged violation) by the Borrower or any of its





--------------------------------------------------------------------------------





Subsidiaries of any Environmental Law; (ii) any permit issued to the Borrower or
any of its Subsidiaries under any such law; or (iii) otherwise arising under
Environmental Law, (hereafter “Claims”), including, without limitation, (a) any
and all Claims by governmental or regulatory authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.
“Environmental Law” shall mean any federal, national, provincial, state or local
policy having the force and effect of law, statute, law, rule, regulation,
ordinance, code or rule of common law now or hereafter in effect and in each
case as amended, and any judicial or administrative interpretation thereof,
including any legally-binding judicial or administrative order, consent, decree
or judgment (for purposes of this definition (collectively, “Laws”)), relating
to pollution or protection of the environment, or Hazardous Materials or health
and safety to the extent such health and safety issues arise under the
Occupational Safety and Health Act of 1970, as amended, or any such similar
Laws.
“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest, any membership interest in a
cooperative society and any limited liability company membership interest.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is treated as a single employer together with the Borrower or any of its
Subsidiaries under Section 414 of the Code and for purposes of potential
liability under Section 302 of ERISA and the Lien created under Section 303(k)
of ERISA, under Section 414(m) or (o) of the Code.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Reserve Percentage” shall mean, for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City.
“Event of Default” shall mean any of the events specified in Article IX.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Term Loan





--------------------------------------------------------------------------------





or Term Loan Commitment pursuant to a law in effect on the date on which (i)
such Lender acquires such interest in the Term Loan or Term Loan Commitment
(other than pursuant to an assignment request by the Borrower under Section
4.13(b)) or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 4.12, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 4.12(e) and (d) any U.S. federal withholding Taxes imposed under
FATCA.
“Existing Indebtedness Agreements” shall mean all agreements evidencing or
relating to any Scheduled Existing Indebtedness of the Borrower or any of its
Subsidiaries.
“Extensions of Credit” shall mean, as to any Lender at any time, the making of
any Term Loan or the aggregate principal amount of the portion of the Term Loan
made by such Lender then outstanding, as the context requires.
“Fair Market Value” shall mean, with respect to any asset, the price at which a
willing buyer, not an Affiliate of the seller, and a willing seller who does not
have to sell, would agree to purchase and sell such asset, as determined in good
faith by the board of directors or other governing body or senior officer of
such seller.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
with respect thereto.
“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.
“Fiscal Quarter” shall mean for any Fiscal Year of the Borrower and its
Subsidiaries, the fiscal quarters ending on each of
March 31, June 30, September 30 and December 31.
“Fiscal Year” shall mean the fiscal year of the Borrower ending on December 31
of each calendar year. For purposes of this Agreement, any particular Fiscal
Year shall be designated by reference to the calendar year in which such Fiscal
Year ends (e.g., Fiscal Year 2017 shall be the fiscal year of the Borrower ended
December 31, 2017).
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
“FSHCO” shall mean any domestic Subsidiary that either (i) has no material
liabilities and owns no material assets other than Equity Investments in one or
more CFCs and immaterial assets incidental or related thereto, or (ii) is wholly
owned for purposes of the Code by one or more CFCs.





--------------------------------------------------------------------------------





“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funded Debt” shall mean all Indebtedness, whether or not evidenced by a bond,
debenture, note or similar instrument or agreement, of any Person, for the
repayment of borrowed money having a maturity of more than 12 months from the
date of its creation or having a maturity of less than 12 months from the date
of its creation but by its terms being renewable or extendible beyond 12 months
from such date at the option of such Person. For the purpose of determining
“Funded Debt” of any Person, there shall be excluded any particular Indebtedness
if, on or prior to the maturity thereof, there shall have been deposited with
the proper depository in trust the necessary funds for the payment, redemption
or satisfaction of such Indebtedness.
“Governmental Authority” shall mean any federal (including the federal
governments of the United States and Canada), national, provincial, state or
local government (and any political subdivision thereof), and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guaranteed Creditors” shall mean collectively, the Lenders, the Administrative
Agent, any other holder from time to time of any of the Obligations and, in each
case, their respective successors and permitted assigns.
“Hazardous Materials” shall mean (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials, substances or mixtures regulated under
Environmental Laws, including, without limitation, those defined as or included
in the definition of “hazardous substances”, “hazardous wastes”, “hazardous
materials”, “extremely hazardous substances”, “toxic substances”, “toxic
pollutants”, “contaminants” or “pollutants”, or words of similar meaning and
regulatory effect.
“Immaterial Subsidiaries” shall mean Wholly-Owned Domestic Subsidiaries of the
Borrower which together account for less than five percent (5%) of each of
Consolidated Net Tangible Assets and Consolidated Net Income of the Borrower and
its Subsidiaries (with Consolidated Net Income being determined by the Borrower
in good faith (and without regard to clauses (ii) and (iii) of the proviso of
the definition thereof to the extent relating to the Consolidated Net Income
attributable to any Wholly-Owned Domestic Subsidiary that is not a Guarantor) on
a pro forma basis in the case of Subsidiaries acquired or created after the
first day of the respective Test Period, and Subsidiaries which have received
significant transfers of assets after the first day of the respective Test
Period), in each case determined as of the end of, or for, as the case may be,
the Test Period most recently ended for which financial statements have been or
are required to have been delivered pursuant to Section 7.1(a) or (b), as
applicable.
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations issued for the account of such Person
and all unpaid drawings and unreimbursed payments in respect of such letters of
credit, bankers’ acceptances, bank guaranties, surety and appeal bonds and
similar obligations, (iii) all indebtedness of the types described in clause
(i), (ii), (iv), (v), (vi), (vii) or (viii) of this definition secured by any
Lien on any property owned by such Person, whether or not such indebtedness has
been assumed by such Person (provided that, if the Person has not assumed or
otherwise become liable in respect of such indebtedness, such indebtedness shall
be deemed to be in an amount equal to the lesser of (1) the Fair Market Value of
the property to which such Lien relates as determined in good faith by such
Person or (2) the amount of such Indebtedness), (iv) the aggregate amount of all
Capitalized Lease





--------------------------------------------------------------------------------





Obligations of such Person, (v) all obligations of such Person to pay a
specified purchase price for goods or services, whether or not delivered or
accepted, i.e., take-or-pay and similar obligations (other than ordinary course
trade accounts payable not overdue by more than 60 days), (vi) all Contingent
Obligations of such Person, (vii) all obligations under any Interest Rate
Protection Agreement, any Other Hedging Agreement or under any similar type of
agreement determined on a marked-to-market basis and (viii) all Off-Balance
Sheet Liabilities of such Person. Notwithstanding the foregoing, Indebtedness
shall not include the Warrant Obligation Amount, trade payables, accrued
expenses, operating leases (which in no event shall constitute Capital Leases)
and deferred tax and other credits incurred by any Person in accordance with
customary practices and in the ordinary course of business of such Person.
“Indemnified Taxes” shall mean Taxes and Other Taxes other than Excluded Taxes.
“Indemnitee” shall have the meaning provided in Section 11.3(b).
“Intercompany Loan” shall have the meaning provided in Section 8.5(vii).
“Intercompany Subordination Agreement” shall mean an agreement substantially in
the form attached as Exhibit I.
“Interest Expense Coverage Ratio” shall mean, for any period, the ratio of
(i) Consolidated EBITDA for such period to (ii) Consolidated Interest Expense
for such period.
“Interest Period” shall have the meaning provided in Section 4.1(b).
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement, interest rate floor agreement or other similar agreement
or arrangement.
“Investment” shall have the meaning provided in the preamble to Section 8.5.
“Joint Lead Arrangers” shall mean the collective reference to Wells Fargo
Securities, LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated, each in
its capacity as joint lead arranger and joint bookrunner, and each of their
successors.
“Leasehold” shall mean, with respect to any Person, all of the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.
“Lender” shall have the meaning provided in the introductory paragraph hereof.
“Lending Office” shall mean, with respect to any Lender, the office of such
Lender maintaining such Lender’s Extensions of Credit.
“LIBOR” shall mean,
(i)for any interest rate calculation with respect to a LIBOR Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or other commercially available source providing
quotations of such rate as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m. (London time) two (2) Business Days prior to
the first day of the applicable Interest Period (rounded upward, if necessary,
to the nearest 1/100th of 1%). If such rate is not available at such time for
any reason,





--------------------------------------------------------------------------------





then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period; and
(ii)for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or other commercially available
source providing quotations of such rate as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m. (London time) on such date
of determination, or, if such date is not a Business Day, then the immediately
preceding Business Day (rounded upward, if necessary, to the nearest 1/100th of
1%). If such rate is not available at such time for any reason, then “LIBOR” for
such Base Rate Loan shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) on such date of determination for a period equal to one month
commencing on such date of determination.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error; provided that, if LIBOR
determined as provided above with respect to any LIBOR Rate Loan for any
Interest Period would be less than 0.0% per annum, then LIBOR with respect to
such LIBOR Rate Loan for such Interest Period shall be deemed to be 0.0% per
annum.
“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage



“LIBOR Rate Loan” shall mean any Loan (other than a Base Rate Loan) bearing
interest at a rate based upon the LIBOR Rate as provided in Section 4.1(a).
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or other), charge,
preference, priority or other security agreement or arrangement of any kind or
nature whatsoever (including any agreement to give any of the foregoing). For
purposes of this Agreement, the Borrower or its respective Subsidiaries shall be
deemed to own, subject to a Lien, any asset which it has acquired or holds
subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other similar title retention agreement relating to
such asset, and sales of accounts receivable with recourse to the Borrower or
any of its Subsidiaries shall be deemed to create a Lien on accounts receivable
of the Borrower or the respective Subsidiary.
“Loan Documents” shall mean, collectively, this Agreement, each Term Loan Note,
the Intercompany Subordination Agreement, the Subsidiary Guaranty Agreement,
each amendment of the foregoing, and each other document, instrument,
certificate and agreement executed and delivered by the Credit Parties or any of
their respective Subsidiaries in favor of or provided to the Administrative
Agent or any Guaranteed Creditor





--------------------------------------------------------------------------------





pursuant to any of the foregoing, all as may be amended, restated, supplemented
or otherwise modified from time to time.
“Margin Stock” shall have the meaning provided in Regulation U.
“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, assets, operations, properties, liabilities or financial condition of
the Borrower and its Subsidiaries taken as a whole, or (ii) a material adverse
effect (x) on the rights or remedies of the Lenders or the Administrative Agent
hereunder or under the other Loan Documents, taken as a whole or (y) on the
ability of the Credit Parties to perform their obligations to the Lenders or the
Administrative Agent hereunder or under the other Loan Documents, taken as a
whole.
“Material Subsidiary” shall mean, at any time, each Wholly-Owned Domestic
Subsidiary of the Borrower that, taken together with all other Wholly-Owned
Domestic Subsidiaries that are not Subsidiary Guarantors, would not be an
Immaterial Subsidiary; provided that, if, as of any date of determination, all
Wholly-Owned Domestic Subsidiaries of the Borrower that are not Subsidiary
Guarantors fail to constitute Immaterial Subsidiaries (as determined in
accordance with the requirements of the definition thereof and the relevant
provisions of Section 7.12), then the Borrower shall determine which
Wholly-Owned Domestic Subsidiary (or Wholly-Owned Domestic Subsidiaries) shall
constitute Material Subsidiaries for purposes of compliance with the
requirements of Section 7.12.
“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” shall mean (i) any plan, as defined in Section 4001(a)(3)
of ERISA, which is maintained or contributed to (or to which there is an
obligation to contribute to) by the Borrower or an ERISA Affiliate and that is
subject to Title IV of ERISA, and (ii) each such plan for the five year period
immediately following the latest date on which the Borrower or an ERISA
Affiliate maintained, contributed to or had an obligation to contribute to such
plan.
“Net Sale Proceeds” shall mean for any sale or other disposition of assets, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received from such sale or other disposition of assets, net of
(i) reasonable transaction costs (including, without limitation, any
underwriting, brokerage or other customary selling commissions, reasonable
legal, advisory and other fees and expenses (including title and recording
expenses), associated therewith and sales, VAT and transfer taxes arising
therefrom), (ii) payments of unassumed liabilities relating to the assets sold
or otherwise disposed of at the time of, or within 30 days after, the date of
such sale or other disposition, (iii) the amount of such gross cash proceeds
required to be used to permanently repay any Indebtedness (other than
Indebtedness of the Lenders pursuant to this Agreement) which is secured by the
respective assets which were sold or otherwise disposed of, and (iv) the
estimated net marginal increase in income taxes which will be payable by the
Borrower’s consolidated group or any Subsidiary of the Borrower with respect to
the Fiscal Year in which the sale or other disposition occurs as a result of
such sale or other disposition; provided, however, that such gross proceeds
shall not include any portion of such gross cash proceeds which the Borrower
determines in good faith should be reserved for post-closing adjustments, it
being understood and agreed that on the day that all such post-closing
adjustments have been determined (which shall not be later than six months
following the date of the respective asset sale), the amount (if any) by which
the reserved amount in respect of such sale or disposition exceeds the actual
post-closing adjustments payable by the Borrower or any of its Subsidiaries
shall constitute Net Sale Proceeds on such date received by the Borrower and/or
any of its Subsidiaries from such sale or other disposition.





--------------------------------------------------------------------------------





“Net Worth” shall mean, as to any Person, the sum of its capital stock, capital
in excess of par or stated value of shares of its capital stock, retained
earnings and any other account which, in accordance with U.S. GAAP, constitutes
stockholders equity, excluding any treasury stock.
“Non-Consenting Lender” means any Lender that has not consented to any proposed
amendment, modification, waiver or termination of any Loan Document which,
pursuant to Section 11.2, requires the consent of all Lenders or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent.
“Non-Guarantor Subsidiaries” shall mean, at any time, the Subsidiaries of the
Borrower that are not at such time Subsidiary Guarantors.
“Non-Public Lender” shall mean any person/entity which does not belong to the
“public” within the meaning of CRD IV/CRR.
“Non-U.S. Plan” shall mean any plan, fund or other similar program that (i) is
established or maintained outside the United States of America by the Borrower
or any of its Subsidiaries primarily for the benefit of employees of the
Borrower or one or more of its Subsidiaries residing outside the United States
of America, which plan, fund or other similar program provides or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and (ii) is not subject to
ERISA or the Code.
“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.
“Notice of Account Designation” shall have the meaning provided in Section 3.2.
“Notice of Borrowing” shall have the meaning provided in Section 3.2.
“Notice of Conversion/Continuation” shall have the meaning provided in
Section 4.2.
“Notice of Prepayment” shall have the meaning provided in Section 3.4.
“Obligations” shall mean, in each case, whether now in existence or hereafter
arising: (i) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Term Loans and (ii)  all
other fees and commissions (including reasonable and documented attorneys’
fees), charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties or any of their
respective Subsidiaries to the Guaranteed Creditors or the Administrative Agent,
in each case under any Loan Document with respect to the Term Loan, of every
kind, nature and description, direct or indirect, absolute or contingent, due or
to become due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any note.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Off-Balance Sheet Liabilities” shall mean, with respect to any Person (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person or (ii) any obligation under a Synthetic
Lease; provided that, lease payments with respect to leases of precious metal
alloy (and obligations to return the precious metal alloy) owing by the Borrower
and any of its Subsidiaries in connection with the ongoing business of such
Person (or guarantees thereof) to the owners of such precious metal alloy and
other Persons providing financing to such owners in respect of such precious
metal alloy (in each case other than the Borrower and its Subsidiaries) shall in
no event constitute “Off-Balance Sheet Liabilities”.





--------------------------------------------------------------------------------





“Officer’s Compliance Certificate” shall mean a certificate of the chief
financial officer or the treasurer of the Borrower substantially in the form
attached as Exhibit F.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity hedging agreements or other similar agreements or
arrangements designed to protect against fluctuations in currency values or the
prices of commodities used in the business of the Borrower and its Subsidiaries.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.13(b)).
“Participant” shall have the meaning provided in Section 11.9(d).
“Participant Register” shall have the meaning provided in Section 11.9(g).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
“Permitted Acquisition” shall have the meaning provided in Section 8.2(ix).
“Permitted Liens” shall have the meaning provided in Section 8.1.
“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
“Pittsburgh Corning Acquisition” means the acquisition by the Borrower or one of
its Subsidiaries of Pittsburgh Corning Corporation and Pittsburgh Corning Europe
NV pursuant to the terms of the Pittsburgh Corning Acquisition Agreement.
“Pittsburgh Corning Acquisition Agreement” means that certain Stock Purchase
Agreement, dated as of May 12, 2017, by and among Pittsburgh Corning Corporation
Asbestos Personal Injury Settlement Trust, as seller, Pittsburgh Corning
Corporation, Pittsburgh Corning Europe BV, and Owens Corning, as purchaser
(which may be consummated by an affiliate of the purchaser).
“Plan” shall mean an “employee benefit plan” (as defined in Section 3(3) of
ERISA) subject to Title IV of ERISA that is or, within the preceding five years,
has been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Borrower or
any ERISA Affiliate or with respect to which the Borrower or any ERISA Affiliate
may have any liability.
“Preferred Equity” shall mean, as applied to the Equity Interests of any Person,
Equity Interests of such Person (other than common stock of such Person) of any
class or classes (however designed) that ranks prior,





--------------------------------------------------------------------------------





as to the payment of dividends or as to the distribution of assets upon any
voluntary or involuntary liquidation, dissolution or winding up of such Person,
to Equity Interests of any other class of such Person.
“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced from time to time by Wells Fargo as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wells Fargo as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.
“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (x) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness or to finance a Permitted Acquisition)
after the first day of the relevant Test Period, as if such Indebtedness had
been incurred (and the proceeds thereof applied) on the first day of such Test
Period, (y) the permanent repayment of any Indebtedness (other than revolving
Indebtedness, except to the extent accompanied by a corresponding permanent
commitment reduction) after the first day of the relevant Test Period, as if
such Indebtedness had been retired or repaid on the first day of such Test
Period, and (z) any Permitted Acquisition or any Significant Asset Sale then
being consummated as well as any other Permitted Acquisition or any other
Significant Asset Sale if consummated after the first day of the relevant Test
Period, and on or prior to the date of the respective Permitted Acquisition or
Significant Asset Sale, as the case may be, then being effected, with the
following rules to apply in connection therewith:
(i)all Indebtedness (x) (other than revolving Indebtedness, except to the extent
same is incurred to refinance other outstanding Indebtedness or to finance
Permitted Acquisitions) incurred or issued after the first day of the relevant
Test Period (whether incurred to finance a Permitted Acquisition, to refinance
Indebtedness or otherwise) shall be deemed to have been incurred or issued (and
the proceeds thereof applied) on the first day of such Test Period, and remain
outstanding through the date of determination and (y) (other than revolving
Indebtedness, except to the extent accompanied by a corresponding permanent
commitment reduction) permanently retired or redeemed after the first day of the
relevant Test Period, shall be deemed to have been retired or redeemed on the
first day of such Test Period and remain retired through the date of
determination;
(ii)all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and
(iii)in making any determination of Consolidated EBITDA on a ProForma Basis,
proforma effect shall be given to any Permitted Acquisition or any Significant
Asset Sale if effected during the respective Test Period as if same had occurred
on the first day of the respective Test Period taking into account, in the case
of any Permitted Acquisition, factually supportable and identifiable cost
savings and expenses which would otherwise be accounted for as an adjustment
pursuant to Article XI of Regulation S-X under the Securities Act, as if such
cost





--------------------------------------------------------------------------------





savings or expenses were realized on the first day of the respective period but
without taking into account any pro forma cost savings and expenses.


“Property” shall mean, with respect to any Person, any and all property, whether
real, personal, tangible, intangible or mixed, of such Person, or other assets
owned, leased, or operated by such Person.
“Qualified Preferred Stock” shall mean any Preferred Equity of the Borrower, the
express terms of which shall provide that dividends thereon shall not be
required to be paid at any time (and to the extent) that such payment would be
prohibited by the terms of this Agreement or any other agreement of the Borrower
or any of its Subsidiaries relating to outstanding indebtedness and which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), or upon the happening of any event (including any
change of control event), cannot mature (excluding any maturity as the result of
an optional redemption by the issuer thereof) and is not mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, and is not redeemable, or
required to be repurchased, at the sole option of the holder thereof (including,
without limitation, upon the occurrence of an change of control event), in whole
or in part, on or prior to one year following the Term Loan Maturity Date then
in effect.
“Rating Agency” shall mean S&P (for so long as no Rating Agency Disruption has
occurred with respect thereto), Moody’s (for so long as no Rating Agency
Disruption has occurred with respect thereto) and, following a Rating Agency
Disruption, an Alternate Rating Agency named pursuant hereto, and “Rating
Agencies” shall mean two of the foregoing.
“Rating Agency Disruption” shall mean any event or occurrence resulting in the
failure of any current Rating Agency to provide debt ratings generally to
corporate borrowers.
“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.
“Recipient” means (a) the Administrative Agent and (b) any Lender.
“Refinancing” shall mean the refinancing and repayment or other satisfaction in
full of all amounts outstanding under, and the termination of all commitments in
respect of, any Indebtedness.
“Register” shall have the meaning provided in Section 11.9(c).
“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
“Release” shall have the meaning set forth in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”) (42
U.S.C. Section 9601 et seq.).
“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period under ERISA has been waived under
subsection .22, .23, .25, .27, or .28 of PBGC Regulation Section 4043.
“Required Lenders” shall mean, at any date, any combination of Lenders holding
more than fifty percent (50%) of the aggregate amount of the Term Loan
Commitment or, if the Term Loan Commitment has been terminated, of the
outstanding principal amount of the Term Loan; provided that (a) the Term Loan
Commitment of, and the portion of the Term Loan, as applicable, held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders and (b) for so long as there are only two Lenders (treating any
Lender and its Affiliates as a single Lender), then “Required Lenders” shall
mean all Lenders.





--------------------------------------------------------------------------------





“Responsible Officer” shall mean, as to any Person, the chief executive officer,
president, chief financial officer, treasurer or assistant treasurer of such
Person or any other officer of such Person reasonably acceptable to the
Administrative Agent. Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.
“Returns” shall have the meaning provided in Section 6.9.
“Revolving Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of November 13, 2015, as amended by the First Amendment thereto dated
as of March 22, 2016, as further amended by the Second Amendment thereto dated
as of May 27, 2016, and as further amended from time to time hereafter, among
the Borrower, certain subsidiaries of the Borrower party thereto as borrowers,
the lenders from time to time party thereto and Well Fargo Bank, National
Association, as administrative agent.
“S&P” shall mean Standard & Poor’s Financial Services LLC, and any successor to
its ratings agency business.
“Sanctioned Country” shall mean a country, region or territory which is itself
the subject or target of any Sanctions Laws including, those countries subject
to a sanctions program identified on the list maintained by OFAC and currently
available at http://www.treas.gov/offices/enforcement/ofac/programs, or as
otherwise published from time to time, for which the sanctions program takes the
form of a comprehensive trade embargo, including as of the Closing Date Crimea,
Cuba, Iran, North Korea, Sudan and Syria.
“Sanctioned Person” shall mean, any of the following currently or in the future:
(i) an entity, vessel, or individual named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC currently available at
http://www.treasury.gov/resource-center/sanctions/SDNList/ Pages/default.aspx or
on the consolidated list of persons, groups, and entities subject to EU
financial sanctions currently available at
http://eeas.europa.eu/cfsp/sanctions/consollist_en.htm; or (ii) anyone more than
50-percent owned by an entity or individual described in (i) above; or (iii) (A)
an agency or instrumentality of, or an entity owned or controlled by, the
government of a Sanctioned Country, (B) an entity located in a Sanctioned
Country, or (C) an individual who is a citizen or resident of, or located in, a
Sanctioned Country; or (iv) an entity or individual engaged in activities
sanctionable under CISADA (as defined under Sanctions Laws), ITRA (as defined
under Sanctions Laws), IFCA (as defined under Sanctions Laws below), or any
other Sanctions Laws as amended from time to time.
“Sanctions Laws” means the laws, regulations, and rules promulgated or
administered by OFAC to implement U.S. sanctions programs, including any
enabling legislation or Executive Order related thereto, as amended from time to
time; the US Comprehensive Iran Sanctions, Accountability, and Divestment Act
and the regulations and rules promulgated thereunder (“CISADA”), as amended from
time to time; the US Iran Threat Reduction and Syria Human Rights Act and the
regulations and rules promulgated thereunder (“ITRA”), as amended from time to
time; the US Iran Freedom and Counter-Proliferation Act and the regulations and
rules promulgated thereunder (“IFCA”); the sanctions and other restrictive
measures applied by the European Union in pursuit of the Common Foreign and
Security Policy objectives set out in the Treaty on European Union; and any
similar sanctions laws as may be enacted from time to time in the future by the
U.S., Canada, the European Union (and its Member States), or the Security
Council or any other legislative body of the United Nations; and any
corresponding laws of jurisdictions in which the Borrower or any of its
Affiliates operates or in which the proceeds of any Term Loan will be used or
from which funds used to repay any Obligation will be derived.





--------------------------------------------------------------------------------





“Scheduled Existing Indebtedness” shall mean the Indebtedness listed on Schedule
6.18 on the Closing Date.
“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Senior Notes Documents” shall mean, collectively, (i) that certain Indenture
dated as of June 2, 2009 (and each supplemental indenture thereto) by and among
the Borrower, certain of the Borrower’s subsidiaries and Wells Fargo Bank,
National Association, as trustee pursuant to which senior notes were issued by
the Borrower and each other agreement, document or instrument relating to the
issuance of such senior notes, as the same may be amended, restated, modified
and/or supplemented from time to time in accordance with the terms hereof and
thereof, and (ii) that certain Indenture dated as of October 31, 2006 (and each
supplemental indenture thereto) by and among the Borrower, each of the
guarantors named therein and Wells Fargo Bank, National Association, as trustee
pursuant to which senior notes were issued by the Borrower and each other
agreement, document or instrument relating to the issuance of such senior notes,
as the same may be amended, restated, modified and/or supplemented from time to
time in accordance with the terms hereof and thereof.
“Significant Asset Sale” shall mean each Asset Sale which generates Net Sale
Proceeds of at least $100,000,000.
“SPV” shall have the meaning provided in the definition of Asset Securitization.
“Standard Securitization Undertakings” shall mean, with respect to an Asset
Securitization, representations, warranties, covenants and indemnities entered
into by the Borrower or any Subsidiary thereof in connection with such Asset
Securitization, which are reasonably customary in asset securitizations for the
types of assets subject to the respective Asset Securitization.
“Subsidiary” shall mean, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock of each class
or other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.
“Subsidiary Guarantor” shall mean each Subsidiary of the Borrower which has
executed and delivered the Subsidiary Guaranty Agreement, unless and until such
time as the respective Subsidiary is released from all of its obligations under
the Subsidiary Guaranty Agreement in accordance with the terms and provisions
thereof.
“Subsidiary Guaranty Agreement” shall mean the unconditional guaranty agreement
of even date herewith executed by the Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit of the Guaranteed Creditors,
substantially in the form attached as Exhibit H, as amended, restated,
supplemented or otherwise modified from time to time.
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and for
financial reporting purposes but (ii) the lessee will be entitled to various tax
and other benefits ordinarily available to owners (as opposed to lessees) of
like property.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.





--------------------------------------------------------------------------------





“Term Loan” shall mean a term loan made, or to be made, to the Borrower pursuant
to Section 3.1 or all such term loans collectively, as the context requires.
“Term Loan Amount” shall mean the aggregate principal amount of the Term Loan
made by the Lenders on the Term Loan Funding Date.
“Term Loan Commitment” shall mean (i) as to any Lender, the obligation of such
Lender to make a portion of the Term Loan to the account of the Borrower
hereunder pursuant to Section 3.1 on the Term Loan Funding Date in the principal
amount set forth opposite such Lender’s name on Schedule 1.1, or (ii) as to all
Lenders, the aggregate of the commitments of all such Lenders to make their
respective portion of the Term Loan pursuant to Section 3.1. The aggregate Term
Loan Commitment of the Lenders on the Closing Date shall be $350,000,000.
“Term Loan Facility” shall mean the term loan facility established pursuant to
Article III.
“Term Loan Funding Date” shall mean the date of the funding of the Term Loan,
which date shall occur after the Closing Date but not later than August 8, 2017.
“Term Loan Maturity Date” shall mean the earlier of (a) June 7, 2018 or (b) the
date of acceleration of the Term Loan pursuant to Section 9.2(a).
“Term Loan Note” shall mean a promissory note made by the Borrower in favor of a
Lender evidencing the portion of the Term Loan made by such Lender,
substantially in the form attached as Exhibit A, and any amendments, supplements
and modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.
“Term Loan Percentage” means, as to any Lender, the ratio of (a) the amount of
the undrawn Term Loan Commitment of such Lender (or, if the Term Loan Commitment
has been terminated, the outstanding principal balance of the Term Loan of such
Lender) to (b) the amount of the aggregate undrawn Term Loan Commitments of all
Lenders (or, if the Term Loan Commitment has been terminated, the aggregate
outstanding principal balance of the Term Loan of all Lenders).
“Test Period” shall mean each period of four consecutive Fiscal Quarters then
last ended in each case taken as one accounting period.
“Transaction” shall mean, collectively, (i)  the entering into of the Loan
Documents and the incurrence of the Term Loan on the Term Loan Funding Date and
(ii) the payment of fees and expenses in connection with the foregoing.
“U.S.” or “United States” shall mean the United States of America.
“U.S. GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; provided that determinations
in accordance with U.S. GAAP for purposes of Article VIII, including defined
terms as used therein, are subject (to the extent provided therein) to
Section 1.3(b).
“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 4.12(e)(i)(B)(iii).
“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, and its successors.





--------------------------------------------------------------------------------





“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.
Notwithstanding the foregoing, no SPV that is a party to an Asset Securitization
permitted hereunder shall be deemed to constitute a “Wholly-Owned Domestic
Subsidiary” for purposes of (i) the definitions of “Immaterial Subsidiary” and
“Material Subsidiary” set forth herein and (ii) Section 7.12 hereof.
“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares and/or other
nominal amounts of shares required by applicable law to be held by Persons other
than such Person) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
Equity Interest at such time; provided that any Foreign Subsidiary of such
Person at least 90% of whose capital stock or other Equity Interests are owned
by such Person and/or one or more Wholly-Owned Subsidiaries (determined after
giving effect to this proviso) of such Person at such time shall be deemed to be
a Wholly-Owned Subsidiary of such Person.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
SECTION 1.2Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (f) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (i) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (j) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including” and
(k) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


SECTION 1.3    Accounting Terms.


a.All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data and financial statements
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with U.S.
GAAP, applied on a consistent basis, as in effect from time to time and
consistent with those used in preparing the audited financial statements
required by Section 7.1(b), provided, that (i) if, at any time any change in
U.S. GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and





--------------------------------------------------------------------------------





the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in U.S. GAAP
(subject to the approval of the Required Lenders); provided, that, until so
amended (A) such ratio or requirement shall continue to be computed in
accordance with U.S. GAAP prior to such change therein and (B) the Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in U.S. GAAP,
(ii) to the extent expressly required pursuant to the provisions of this
Agreement, certain calculations shall be made on a Pro Forma Basis, and
(iii) for purposes of determining compliance with any incurrence or expenditure
tests set forth in Articles VII and/or VIII (excluding Section 8.7 or 8.8), any
amounts so incurred or expended (to the extent incurred or expended in a
currency other than Dollars) shall be converted into Dollars on the basis of the
exchange rates (as shown on the Reuters World Currency Page for such currency
or, if the same does not provide such exchange rate, by reference to such other
publicly available service for displaying exchange rates as may be reasonably
selected by the Administrative Agent or, in the event no such service is
selected, on such other basis as is reasonably satisfactory to the
Administrative Agent) as in effect on the date of such incurrence or expenditure
under any provision of any such Section that has an aggregate Dollar limitation
provided for therein (and to the extent the respective incurrence or expenditure
test regulates the aggregate amount outstanding at any time and it is expressed
in terms of Dollars, all outstanding amounts originally incurred or spent in
currencies other than Dollars shall be converted into Dollars on the basis of
the exchange rates (as shown on the Reuters World Currency Page for such
currency or, if the same does not provide such exchange rate, by reference to
such other publicly available service for displaying exchange rates as may be
reasonably selected by the Administrative Agent or, in the event no such service
is selected, on such other basis as is reasonably satisfactory to the
Administrative Agent) as in effect on the date of any new incurrence or
expenditures made under any provision of any such Section that regulates the
Dollar amount outstanding at any time). Notwithstanding the foregoing, all
financial statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under the Statement of Financial Accounting Standards No. 159 (or any
similar accounting principle) permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof. Notwithstanding anything
to the contrary in this Agreement or any other Loan Document, for purposes of
calculations made pursuant to the terms of this Agreement or any other Loan
Document, U.S. GAAP will be deemed to treat leases that would have been
classified as operating leases in accordance with generally accepted accounting
principles in the United States as in effect on December 31, 2015 in a manner
consistent with the treatment of such leases under generally accepted accounting
principles in the United States as in effect on December 31, 2015,
notwithstanding any modifications or interpretive changes thereto that may occur
thereafter.


SECTION 1.4    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).


SECTION 1.5    References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.







--------------------------------------------------------------------------------





SECTION 1.6    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).


ARTICLE II


[RESERVED]


ARTICLE III
TERM LOAN FACILITY


SECTION 3.1    The Term Loan. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations and warranties set forth
herein, each Lender severally agrees to make a portion of the Term Loan to the
Borrower in Dollars on the Term Loan Funding Date in a single drawing in an
aggregate principal amount not to exceed such Lender’s Term Loan Commitment;
provided, however, that the aggregate amount of the Term Loan made on the Term
Loan Funding Date shall not exceed $350,000,000. Upon the making of a portion of
the Term Loan by a Lender, its Term Loan Commitment shall automatically be
terminated in its entirety (i.e., reduced to zero). In addition, any then
existing Term Loan Commitment shall expire and terminate (i.e., be reduced to
zero) upon the close of business on August 8, 2017. Each Lender’s portion of the
Term Loan shall be in a principal amount equal to its Term Loan Percentage of
the aggregate Term Loan made on the Term Loan Funding Date. The Borrower may not
reborrow any portion of the Term Loan which is repaid.
SECTION 3.2    Procedure for Advance of the Term Loan. The Borrower shall give
the Administrative Agent an irrevocable prior written notice substantially in
the form of Exhibit B (a “Notice of Borrowing”) prior to 1:00 p.m. on the Term
Loan Funding Date requesting that the Lenders make the Term Loan on such date
(provided that the Borrower shall give such irrevocable Notice of Borrowing no
later than three (3) Business Days prior to the Term Loan Funding Date if the
Borrower requests that the Term Loan be a LIBOR Rate Loan), specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing (which shall not exceed the amount of the Term Loan Commitment, as
then in effect), (C) whether the Term Loan is to be a LIBOR Rate Loan or Base
Rate Loan, and (D) if it is to be a LIBOR Rate Loan, the duration of the first
Interest Period applicable thereto. A Notice of Borrowing received after the
time set forth herein shall be deemed received on the next Business Day. Upon
receipt of such Notice of Borrowing from the Borrower, the Administrative Agent
shall promptly notify each Lender thereof. Not later than 3:00 p.m. Eastern time
on the Term Loan Funding Date, each Lender will make available to the
Administrative Agent for the account of the Borrower, at the Administrative
Agent’s Office in immediately available funds, the amount of such Term Loan to
be made by such Lender on the Term Loan Funding Date. The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of the
Term Loan in immediately available funds by wire transfer to the account of the
Borrower designated in the most recent notice substantially in the form attached
as Exhibit C (a “Notice of Account Designation”) delivered by the Borrower to
the Administrative Agent.
SECTION 3.3    Repayment of the Term Loan.
The Borrower shall repay the aggregate outstanding principal balance of the Term
Loan in full, together with accrued interest thereon, on the Term Loan Maturity
Date.
SECTION 3.4    Optional Prepayment of the Term Loan. The Borrower may at any
time and from time to time prepay the Term Loan, in whole or in part, with
irrevocable prior written notice to the Administrative Agent in substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
1:00 p.m. (i) on the same Business Day as prepayment of the portion of the Term
Loan which is a Base Rate Loan





--------------------------------------------------------------------------------





and (ii) at least three (3) Business Days before prepayment of the portion of
Term Loan which is a LIBOR Rate Loan specifying (A) the date and amount of
prepayment and (B) whether the repayment is of Term Loans which are LIBOR Rate
Loans, Term Loans which are Base Rate Loans, or a combination thereof, and, if
of a combination thereof, the amount allocable to each. Upon receipt of such
notice, the Administrative Agent shall promptly notify each Lender thereof. If
any such Notice of Prepayment is given, the amount specified in such notice
shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate amount of (i) $3,000,000 or a whole
multiple of $1,000,000 in excess thereof with respect to Base Rate Loans or any
lesser amount outstanding, (ii) $5,000,000 or a whole multiple of $1,000,000 in
excess thereof with respect to LIBOR Rate Loans or any lesser amount
outstanding. A Notice of Prepayment received after 1:00 p.m. shall be deemed
received on the next Business Day. Each such prepayment shall be accompanied by
any amount required to be paid pursuant to Section 4.9 hereof.
SECTION 3.5    Permanent Reduction of the Term Loan Commitment. The Borrower
shall have the right at any time and from time to time, upon at least five (5)
Business Days prior written notice to the Administrative Agent, to permanently
reduce, without premium or penalty, (i) the entire Term Loan Commitment at any
time or (ii) portions of the Term Loan Commitment, from time to time, in an
aggregate principal amount not less than $10,000,000 or any whole multiple of
$5,000,000 in excess thereof. Any reduction of the Term Loan Commitment shall be
applied to the Term Loan Commitment of each Lender according to its Term Loan
Percentage.
SECTION 3.6    Mandatory Prepayments of the Term Loan.
(a)Failure to Consummate Pittsburgh Corning Acquisition. In the event the
Borrower fails to consummate the Pittsburgh Corning Acquisition on or prior to
the thirtieth (30th) day after the Term Loan Funding Date, the Borrower shall
prepay the aggregate outstanding principal balance of the Term Loan in full,
together with accrued interest thereon, on the first Business Day following such
thirtieth (30th) day.


(b)Capital Markets Issuance. In the event that (i) the Borrower or any Domestic
Subsidiary issues any debt securities in a public issuance or private placement
(excluding any borrowings under the Revolving Credit Agreement, any Asset
Securitization, any Indebtedness permitted under Sections 8.4(iv), (v) or (vi)
or other working capital facilities) or (ii) the Borrower issues any Borrower
Common Stock in a registered offering, in each case of clause (i) or (ii)
resulting in net cash proceeds to the Borrower or such Domestic Subsidiary, as
applicable, in excess of $100,000,000, the Borrower shall, within two (2)
Business Days after the receipt of such proceeds, prepay the Term Loan in an
amount equal to the lesser of the outstanding principal amount thereof and the
amount of such proceeds, together with accrued interest thereon.


ARTICLE IV


GENERAL LOAN PROVISIONS
SECTION 4.1    Interest.


(a)Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower Term Loans shall bear interest at (A) the Base Rate
plus the Applicable Margin or (B) the LIBOR Rate plus the Applicable Margin
(provided that the LIBOR Rate shall not be available until the second Business
Day after the Closing Date unless the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 4.9 of this Agreement).







--------------------------------------------------------------------------------





The Borrower shall select the rate of interest and Interest Period, if any,
applicable to any Loan at the time a Notice of Borrowing is given or at the time
a Notice of Conversion/Continuation is given pursuant to Section 4.2. Any Term
Loan or any portion of either as to which the Borrower has not duly specified an
interest rate as provided herein shall be deemed a Base Rate Loan and any LIBOR
Rate Loan or any portion thereof as to which the Borrower has not duly specified
an Interest Period as provided herein shall be deemed a LIBOR Rate Loan for a
one (1) month Interest Period.
(b)Interest Periods. In connection with each LIBOR Rate Loan, the Borrower by
giving notice at the times described in Section 3.2 or 4.2, shall elect an
interest period (each, an “Interest Period”) to be applicable to such Term Loan,
which Interest Period shall be a period of one (1), two (2), three (3), or six
(6) months; provided that:
(i)the Interest Period shall commence on the date of advance of or conversion to
any LIBOR Rate Loan and, in the case of immediately successive Interest Periods,
each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;
(ii)if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;
(iii)any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month at the end of such Interest Period;
(iv)no Interest Period shall extend beyond the Term Loan Maturity Date without
payment of any amounts pursuant to Section 4.9; and
(v)there shall be no more than eight (8) Interest Periods in effect at any time.


(c)Default Rate. Subject to Section 9.2, (i) immediately upon the occurrence and
during the continuance of an Event of Default under Section 9.1(a), or 9.1(e),
or (ii) at the election of the Required Lenders, upon the occurrence and during
the continuance of any other Event of Default:


(A)the Borrower shall no longer have the option to request LIBOR Rate Loans;
(B)all outstanding LIBOR Rate Loans shall bear interest at a rate per annum of
two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans;
(C)all outstanding Base Rate Loans shall bear interest at a rate per annum equal
to two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans; and
(D)all other Obligations arising hereunder or under any other Loan Document
shall bear interest at a rate per annum equal to two percent (2%) in excess of
the rate (including the Applicable Margin) applicable to such other Obligation
(provided, that if no rate for such other Obligation is set forth herein or in
such other Loan Document, then such Obligation shall bear interest at a rate per
annum equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans).







--------------------------------------------------------------------------------





Interest shall continue to accrue on the Obligations after the filing by or
against the Borrower of any petition seeking any relief in bankruptcy or under
any act or law pertaining to insolvency or debtor relief, whether state, federal
or foreign.
(d)Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing on the last Business Day of the first full fiscal quarter following
the Closing Date; and interest on each LIBOR Rate Loan shall be due and payable
on the last day of each Interest Period applicable thereto, and if such Interest
Period extends over three (3) months, at the end of each three (3) month
interval during such Interest Period; provided, that accrued and unpaid interest
on past due amounts (including interest on past due interest) shall be due and
payable upon demand. All computations of interest for Base Rate Loans based on
the Prime Rate shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest provided hereunder shall be made on the basis of a 360-day year and
actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365/366-day year).


(e)Maximum Rate.
(i)In no contingency or event whatsoever shall the aggregate of all amounts
deemed interest under this Agreement charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any Applicable Law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto.
(ii)In the event that such a court determines that the Lenders have charged or
received interest hereunder in excess of the highest applicable rate, the rate
in effect hereunder shall automatically be reduced to the maximum rate permitted
by Applicable Law and the Lenders shall at the Administrative Agent’s option
(i) promptly refund to the Borrower any interest received by the Lenders in
excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations on a pro rata basis. It is the intent hereof that the
Borrower not pay or contract to pay, and that neither the Administrative Agent
nor any Lender receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by the Borrower
under Applicable Law.


SECTION 4.2    Notice and Manner of Conversion or Continuation of Term Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to:


a.convert at any time on or after the second Business Day after the Closing Date
all or any portion of any outstanding Base Rate Loans in a principal amount
equal to $3,000,000 or any whole multiple of $1,000,000 in excess thereof into
one or more LIBOR Rate Loans; and


b.upon the expiration of any Interest Period with respect to any LIBOR Rate
Loans, (i) convert any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $5,000,000 or a whole multiple of $1,000,000 in excess thereof
into Base Rate Loans or the entire remaining amount thereof or (ii) continue
such LIBOR Rate Loans as LIBOR Rate Loans.


Whenever the Borrower desires to convert or continue Term Loans as provided
above, the Borrower shall give the Administrative Agent irrevocable prior
written notice in the form attached as Exhibit E (a “Notice of
Conversion/Continuation”) not later than 1:00 p.m. three (3) Business Days
before the day on which a proposed conversion or continuation of such Term Loan
is to be effective specifying:
(A)the Term Loans to be converted or continued, and, in the case of any LIBOR
Rate Loan to be converted or continued, the last day of the Interest Period
therefor;
(B)the effective date of such conversion or continuation (which shall be a
Business Day);





--------------------------------------------------------------------------------





(C)the principal amount of such Term Loans to be converted or continued; and
(D)the Interest Period to be applicable to such converted or continued LIBOR
Rate Loan.
The Administrative Agent shall promptly notify the affected Lenders of such
Notice of Conversion/Continuation.
SECTION 4.3    [Reserved].
SECTION 4.4    Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on any Loan or of any fee, commission or other amounts
payable to the Lenders under this Agreement (or any of them) shall be made not
later than 1:00 p.m. on the date specified for payment under this Agreement to
the Administrative Agent at the Administrative Agent’s Office for the account of
the Lenders entitled to such payment in Dollars, in immediately available funds
and shall be made without any set off, counterclaim or deduction whatsoever. Any
payment received after such time but before 2:00 p.m. on such day shall be
deemed a payment on such date for the purposes of Section 9.1(a), but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day. Any payment received after 2:00 p.m. shall be deemed to have been made on
the next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent (i) shall
distribute to each such Lender at its address for notices set forth herein its
pro rata share of such payment in accordance with the amounts then due and
payable to such Lenders (except as specified below) and (ii) shall wire advice
of the amount of such credit to each Lender. Each payment to the Administrative
Agent of Administrative Agent’s fees or expenses shall be made for the account
of the Administrative Agent and any amount payable to any Lender under Sections
4.9, 4.10, 4.12 or 11.3 shall be paid to the Administrative Agent for the
account of the applicable Lender. Subject to Section 4.1(b)(ii) and (iii), if
any payment under this Agreement shall be specified to be made upon a day which
is not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest payable along with such payment.


SECTION 4.5    Evidence of Indebtedness. The Extensions of Credit made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Extensions of Credit
made by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Term Loan Note, which shall evidence such Lender’s Term Loans, in addition to
such accounts or records. Each Lender may attach schedules to its Term Loan Note
and endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.


SECTION 4.6    Adjustments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Term Loans or other obligations hereunder resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
its Term Loans and accrued interest thereon or other such obligations (other
than pursuant to Sections 4.9, 4.10, 4.12 or 11.3) greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Term Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans and other amounts owing them;
provided that





--------------------------------------------------------------------------------





(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(ii)the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Term Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).


Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
SECTION 4.7    Obligations of Lenders.


(a)Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share in Dollars available on
such date in accordance with Section 3.2 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount in Dollars. In
such event, if a Lender has not in fact made its share of the applicable
borrowing available to the Administrative Agent in Dollars, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at;
(i)in the case of a payment to be made by such Lender, the greater of (1) the
daily average Federal Funds Rate and (2) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation; and
(ii)in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans.


If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(b)Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Term Loans are
several and are not joint or joint and several. The failure of any Lender to
make available its Term Loan Percentage of any Term Loan requested by the
Borrower shall not relieve it or any other Lender of its obligation, if any,
hereunder to make its Term Loan Percentage of such Term Loan available on the
borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Term Loan Percentage of such Term Loan available on the
borrowing date.





--------------------------------------------------------------------------------





SECTION 4.8    Changed Circumstances.


(a)Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a conversion to or continuation thereof, if for
any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that deposits are not
being offered to banks in the applicable interbank market (including, without
limitation, the London interbank Eurodollar market) for the applicable amount
and Interest Period of such Term Loan, (ii) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that reasonable and adequate means do not exist for ascertaining the
LIBOR Rate for the Interest Period with respect to a proposed LIBOR Rate Loan,
or (iii) the Required Lenders shall determine (which determination shall be
conclusive and binding absent manifest error) that the LIBOR Rate does not
adequately and fairly reflect the cost to such Lenders of making or maintaining
such Term Loans during such Interest Period, then the Administrative Agent shall
promptly give notice thereof to the Borrower. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, the obligation of the Lenders to make LIBOR Rate Loans and the right of
the Borrower to convert any Loan to or continue any Loan as a LIBOR Rate Loan,
shall be suspended, and the Borrower shall either (1) repay in full (or cause to
be repaid in full) the then outstanding principal amount of each such LIBOR Rate
Loan, together with accrued interest thereon (subject to Section 4.1(d)), on the
last day of the then current Interest Period applicable to such LIBOR Rate Loan
or (2) convert the then outstanding principal amount of each such LIBOR Rate
Loan to a Base Rate Loan as of the last day of such Interest Period; provided
that if the Borrower elects to make such conversion, the Borrower shall pay to
the Administrative Agent and the Lenders any and all costs, fees and other
expenses, if any, incurred by the Administrative Agent and the Lenders in
effecting such conversion.


(b)Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations to make or maintain any
LIBOR Rate Loan such Lender shall promptly give notice thereof to the
Administrative Agent and the Administrative Agent shall promptly give notice to
the Borrower and the other Lenders. Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans and the right of the
Borrower to convert any Term Loan or continue any Term Loan as a LIBOR Rate Loan
shall be suspended and thereafter the Borrower may select only Base Rate Loans
and (ii) if any of the Lenders may not lawfully continue to maintain a LIBOR
Rate, to the end of the then current Interest Period applicable thereto, the
applicable Loan shall immediately be converted to a Base Rate Loan for the
remainder of such Interest Period; provided that if the Borrower elects to make
such conversion, the Borrower shall pay to the Administrative Agent and the
Lenders any and all costs, fees and other expenses incurred by the
Administrative Agent and the Lenders in effecting such conversion.


SECTION 4.9    Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including, without limitation, any foreign exchange
costs) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Term Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower to borrow, continue or convert
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan, on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s





--------------------------------------------------------------------------------





sole discretion, based upon the assumption that such Lender funded its Term
Loan, as applicable, in the applicable interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical. A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the Borrower through the Administrative Agent and shall be conclusively presumed
to be correct save for manifest error.


SECTION 4.10    Increased Costs.


(a)Increased Costs Generally. If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by or any Lender (except any reserve requirement reflected in
the LIBOR Rate);
(ii)subject any Lender to any Taxes (other than (A) Indemnified Taxes and (B)
Excluded Taxes) on its loans, loan principal, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or
(iii)impose on any Lender or the London interbank or other applicable market any
other condition, cost or expense affecting this Agreement or LIBOR Rate Loans
made by such Lender or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan, or to
increase the cost to such Lender, or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or any other amount)
then, upon written request of such Lender, the Borrower shall promptly pay to
any such Lender, such additional amount or amounts as will compensate such
Lender, for such additional costs incurred or reduction suffered.
(b)Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Term Loan Commitment of such Lender or the Term Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy or liquidity), then from time to time
upon written request of such Lender the Borrower shall promptly pay to such
Lender, such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.


(c)Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section
(including, to the extent such information is not deemed by such Lender to be
confidential or proprietary to such Lender, reasonable details on the
calculations performed by such Lender or its holding company in determining such
amount or amounts) and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.


(d)[Reserved].







--------------------------------------------------------------------------------





(e)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than one hundred eighty (180) days
prior to the date that such Lender notifies the Borrower of the Change in Law or
other events or conditions giving rise to such increased costs or reductions and
of such Lender’s intention to claim compensation therefor (except that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the one hundred eighty day period referred to above shall be extended to
include the period of retroactive effect thereof).


SECTION 4.11 Regulatory Limitation; Further Assurances. In the event that for
any reason, the obligation of any of the Lenders to make a Term Loan (in each
case taking into account the amount of the Obligations and all other
indebtedness required to be aggregated under 12 U.S.C.A. §84, as amended, the
regulations promulgated thereunder and any other Applicable Law) is determined
by such Lender to exceed its then applicable legal lending limit under 12
U.S.C.A. §84, as amended, and the regulations promulgated thereunder, or any
other Applicable Law, the amount of any Extension of Credit such Lender shall be
obligated to make hereunder shall immediately be reduced to the maximum amount
which such Lender may legally advance (as determined by such Lender), the
obligation of each of the remaining Lenders hereunder shall be proportionately
reduced, based on their applicable Term Loan Percentages and, to the extent
necessary under such laws and regulations (as determined by each of the Lenders,
with respect to the applicability of such laws and regulations to itself), and
the Borrower shall reduce, or cause to be reduced, complying to the extent
practicable with the remaining provisions hereof, the Obligations outstanding
hereunder by an amount sufficient to comply with such maximum amounts.    


SECTION 4.12 Taxes.


(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Credit Parties hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if any Credit Party or the
Administrative Agent shall be required by Applicable Law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable by the applicable Credit Party shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or the
applicable Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law.


(b)Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.


(c)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) that are paid by (or required to be withheld
or deducted on payments to) the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.





--------------------------------------------------------------------------------





(d)Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 4.12, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


(e)Status of Lenders. (i) Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax with respect to payments hereunder or under
any other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
4.12(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender:
(i)Without limiting the generality of the foregoing, in the event that the
Borrower is a “United States person” (within the meaning of Section 7701(a)(30)
of the Code),
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, duly completed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;


(ii)duly completed copies of IRS Form W-8ECI;


(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B)





--------------------------------------------------------------------------------





a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
duly completed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or


(iv)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-4 on behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of the Amendment, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not





--------------------------------------------------------------------------------





qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
(f)Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund within
thirty (30) days of such determination (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.


(g)Survival. Without prejudice to the survival of any other agreement of the
Credit Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section shall survive the payment in full of the Obligations
and the termination of the Term Loan Commitment.


(h)Each Lender shall severally indemnify the Administrative Agent within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that any Credit Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.9(g) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h). The agreements in this
paragraph (h) shall survive the resignation and/or replacement of the
Administrative Agent.


SECTION 4.13 Mitigation Obligations; Replacement of Lenders.


(a)Designation of a Different Lending Office. If any Lender delivers notice to
the Administrative Agent pursuant to Section 4.8(b), or requests compensation
under Section 4.10, or requires the Borrower to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.12, then, upon the request of the Borrower, such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Term Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would make it lawful or
possible, as the case may be, to honor its obligations to make or maintain LIBOR
Rate Loans hereunder or would eliminate or reduce amounts payable pursuant to
Section 4.10 or Section 4.12, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed





--------------------------------------------------------------------------------





cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)Replacement of Lenders. If any Lender becomes unable to make or maintain
LIBOR Rate Loans under Section 4.8(b), requests compensation under Section 4.10,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.12,
or if any Lender is a Defaulting Lender hereunder or becomes a Non-Consenting
Lender, or if any Lender is unable, on the date required by Section 11.21(a) or
(b) to make any declaration or representation required therein, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.9), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:


(i)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.9;
(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 4.9) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(iii)in the case of any such assignment resulting from a claim for compensation
under Section 4.10 or payments required to be made pursuant to Section 4.12,
such assignment will result in a reduction in such compensation or payments
thereafter;
(iv)such assignment does not conflict with Applicable Law; and
(v)    in the case of any such assignment with respect to a Non-Consenting
Lender pursuant to Section 4.13(b), (A) such assignment shall be permitted
hereunder only if no Event of Default has occurred and is continuing at the time
of such proposed assignment and (B) each assignee shall consent, at the time of
such assignment, to each matter in respect of which such assignor Lender was a
Non-Consenting Lender.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
SECTION 4.14 [Reserved].
 
SECTION 4.15 Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:


(a)Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.2.


(b)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, or otherwise, and including
any amounts made available to the Administrative Agent by that Defaulting Lender
pursuant to Section 11.4), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of





--------------------------------------------------------------------------------





Default exists), to the funding of any Term Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Term Loans under this Agreement; fourth, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Term Loans in respect of which that Defaulting
Lender has not fully funded its appropriate share and (y) such Term Loans were
made at a time when the conditions set forth in Section 5.2 were satisfied or
waived, such payment shall be applied solely to pay the Term Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Term Loans of that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 4.15(b) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.


(c)[Reserved].


(d)[Reserved].


(e)[Reserved].


(f)[Reserved].


(g)Defaulting Lender Cure. If the Borrower and the Administrative Agent agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Term Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Term Loans to be held on a pro rata basis by the Lenders
in accordance with their Term Loan Percentages, whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.




ARTICLE V


CONDITIONS OF EFFECTIVENESS AND BORROWING


SECTION 5.1    Conditions to Effectiveness. The effectiveness of this Agreement
is subject to the satisfaction of each of the following conditions:







--------------------------------------------------------------------------------





(a)Executed Loan Documents. This Agreement, the Intercompany Subordination
Agreement and the Subsidiary Guaranty Agreement, together with any other
applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto (or, with respect
to the Intercompany Subordination Agreement, the Subsidiary Guarantors) and
shall be in full force and effect.


(b)Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:


(i)Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that all representations and warranties of such Person
contained in this Agreement and the other Loan Documents are true and correct in
all material respects except for any representation and warranty made as of an
earlier date, which representation and warranty shall remain true and correct in
all material respects as of such earlier date; that none of the Credit Parties
is in violation of any of the covenants contained in this Agreement and the
other Loan Documents applicable to it.


(ii)Certificate of Secretary of each Credit Party. A certificate of the
secretary, assistant secretary, director, officer or other authorized person, as
the case may be, of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party or other
authorized person executing Loan Documents to which it is a party and certifying
that attached thereto is a true, correct and complete copy of (A) the articles
or certificate of incorporation or formation of such Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation or formation,
(B) the bylaws or other governing document of such Credit Party as in effect on
the Closing Date, and (C) resolutions duly adopted by the board of directors (or
other governing body) of such Credit Party authorizing the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party.


(iii)Certificates of Good Standing. Certificates as of a recent date of the good
standing (or the equivalent thereof, if any) of each Credit Party under the laws
of its jurisdiction of organization and, to the extent requested by the
Administrative Agent, each other jurisdiction where such Credit Party is
qualified to do business.


(iv)Opinions of Counsel. Favorable opinions of external and internal United
States counsel to the Borrower addressed to the Administrative Agent and the
Lenders with respect to the Credit Parties, the Loan Documents and such other
matters as the Administrative Agent shall request and which opinion shall permit
reliance by successors and permitted assigns of each of the Administrative Agent
and the Lenders.


(v)Tax Forms. Copies of the United States Internal Revenue Service forms
required by Section 4.12(e).


(c)Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and no action shall have been taken by
any Person that could reasonably be expected to restrain, prevent or impose any
material adverse conditions on any of the Credit Parties or such other
transactions or that could seek or threaten any of the foregoing, and no law or
regulation shall be applicable which in the reasonable judgment of the
Administrative Agent could reasonably be expected to have such effect.





--------------------------------------------------------------------------------





(d)Financial Matters.


(i)Financial Statements. The Joint Lead Arrangers shall have received (A) the
audited Consolidated balance sheet of the Borrower and its Subsidiaries for the
three fiscal years most recently ended for which financial statements are
available and the related audited statements of income and retained earnings and
cash flows for such Fiscal Years and (B) unaudited Consolidated balance sheet of
the Borrower and its Subsidiaries for each quarterly period ended after March
31, 2017 for which financial statements are available and related unaudited
interim statements of income and retained earnings.


(ii)Payment at Closing. The Borrower shall have paid (A) to the Administrative
Agent all fees and other amounts due and payable on or prior to the Closing Date
and (B) all fees, charges and disbursements of counsel to the Administrative
Agent to the extent accrued and unpaid prior to or on the Closing Date and for
which a detailed invoice has been delivered to the Borrower.


(e)Miscellaneous.


(i)Patriot Act. The Borrower and each of the Subsidiary Guarantors shall have
provided to the Administrative Agent and the Lenders the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of the Act.


(ii)Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.


SECTION 5.2    Conditions to Extension of the Term Loan. The obligations of the
Lenders to make the Term Loan on the Term Loan Funding Date are subject to the
satisfaction of the following conditions precedent on the relevant borrowing,
issuance or extension date:


(a)Continuation of Representations and Warranties. The representations and
warranties contained in Article VI shall be true and correct in all material
respects on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date, except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true and correct in all material respects as of such earlier date;
provided, that (x) if a representation and warranty is qualified as to
materiality, the materiality qualifier set forth above shall be disregarded with
respect to such representation and warranty for purposes of this condition and
(y) this clause (a) shall not apply to the representations and warranties
contained in Section 6.5(e) with respect to any Extension of Credit occurring
after the Closing Date.


(b)No Existing Default. No Default or Event of Default shall have occurred and
be continuing on the borrowing date with respect to the Term Loans or after
giving effect to the Term Loans to be made on such date.


(c)Notices. The Administrative Agent shall have received a Notice of Borrowing
accordance with Section 3.2.







--------------------------------------------------------------------------------





(d)Term Loan Note. The Administrative Agent (or its counsel) shall have
received, for the benefit of each Lender requesting the same at least three (3)
Business Days prior to the Term Loan Funding Date, a Term Loan Note reflecting
the principal amount of its Term Loan.


(e)Officer’s Certificate. The Administrative Agent (or its counsel) shall have
received a certificate of a Responsible Officer of the Borrower dated the Term
Loan Funding Date, (i)  certifying that (A) the representations and warranties
contained in Article VI (other than Section 6.5(e)) are true and correct in all
material respects on and as of the Term Loan Funding Date (both before and after
giving effect to the making of the Term Loan) with the same effect as if made on
and as of such date, except for any representation and warranty made as of an
earlier date, which representation and warranty is true and correct in all
material respects as of such earlier date; provided, that if a representation
and warranty is qualified as to materiality, the materiality qualifier set forth
above shall be disregarded with respect to such representation and warranty for
purposes of this certification, (B) since December 31, 2016, nothing has
occurred (singly or in the aggregate with all other occurrences) that has had,
or could reasonably be expected to have, a Material Adverse Effect, (C) no
Default or Event of Default has occurred and is continuing on the Term Loan
Funding Date (either before or after giving effect to the making of the Term
Loan) and (D) the Borrower has received all requisite U.S. and foreign
regulatory approvals to consummate the Pittsburgh Corning Acquisition and all
applicable regulatory waiting periods for such transaction have expired or been
terminated.


(f)Solvency Certificate. The Borrower shall have delivered to the Administrative
Agent a certificate, in form and substance satisfactory to the Administrative
Agent, and certified as accurate by the chief financial officer (or other
similar officer) of the Borrower, that the representations and warranties set
forth in Section 6.5(b) are true and correct on the Term Loan Funding Date.




ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES


In order to induce the Lenders to enter into this Agreement and to make the Term
Loans, the Borrower makes the following representations, warranties and
agreements, in each case after giving effect to the Transaction, all of which
shall survive the execution and delivery of this Agreement and the Term Loan
Notes and the making of the Term Loans.
SECTION 6.1    Company Status. Each of the Borrower and each of its Subsidiaries
(i) is a duly organized and validly existing Company in good standing (or the
local equivalent) under the laws of the jurisdiction of its organization, (ii)
has the Company power and authority to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage
and (iii) is duly qualified and is authorized to do business and is in good
standing in each jurisdiction where the ownership, leasing or operation of its
property or the conduct of its business requires such qualifications; except for
failures of Subsidiaries of the Borrower that are not Credit Parties under
clauses (i) and (ii) above, and failures of the Borrower and its Subsidiaries
under clause (iii) above, which, either individually or in the aggregate for all
such failures under preceding clauses (i), (ii) and (iii), could not reasonably
be expected to have a Material Adverse Effect; provided that nothing in this
Section 6.1 shall prevent the dissolution, merger, sale, transfer or other
disposition of any Subsidiary of the Borrower or other transactions by the
Borrower or any of its Subsidiaries permitted pursuant to Section 8.2.


SECTION 6.2    Power and Authority. Each Credit Party has the Company power and
authority to execute, deliver and perform the terms and provisions of each of
the Loan Documents to which it is party and has taken all necessary Company
action to authorize the execution, delivery and performance by it of each of





--------------------------------------------------------------------------------





such Loan Documents. Each Credit Party has duly executed and delivered each of
the Loan Documents to which it is party, and each of such Loan Documents
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).


SECTION 6.3    No Violation. Neither the execution, delivery or performance by
any Credit Party of the Loan Documents to which it is a party, nor compliance by
it with the terms and provisions thereof, (i) will contravene any provision of
any law, statute, rule or regulation or any order, writ, injunction or decree of
any court or Governmental Authority binding on the Borrower and its
Subsidiaries, (ii) will result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of any Credit Party or any of its Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which any Credit Party or any of its Subsidiaries is
a party or by which it or any its property or assets is bound or to which it may
be subject (including, without limitation, the Existing Indebtedness Agreements)
other than any agreement, contract or instrument terminated, discharged or
replaced as of the Closing Date, or (iii) will violate any provision of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents),
as applicable, of any Credit Party or any of its Subsidiaries.


SECTION 6.4    Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for those that
have otherwise been obtained or made on or prior to the Closing Date), or
exemption by, any Governmental Authority is required to be obtained or made by,
or on behalf of, any Credit Party to authorize, or is required to be obtained or
made by, or on behalf of, any Credit Party in connection with, (i) the
execution, delivery and performance of any Loan Document or (ii) the legality,
validity, binding effect or enforceability of any such Loan Document.


SECTION 6.5    Financial Statements; Financial Condition; Undisclosed
Liabilities.


(a)The audited consolidated balance sheet of the Borrower and its Subsidiaries
at December 31, 2016 and the related consolidated statements of income and cash
flows and changes in shareholders’ equity of the Borrower and its Subsidiaries
for the fiscal year of the Borrower ended on such date and the unaudited
consolidated balance sheets of the Borrower and its Subsidiaries at the end of
the Quarter ended March 31, 2017 and the related consolidated statements of
income and cash flows and changes in shareholders’ equity of the Borrower and
its Subsidiaries for the Fiscal Quarter then ended, in each case furnished to
the Lenders prior to the Closing Date, present fairly in all material respects
the consolidated financial position of the Borrower and its Subsidiaries at the
date of said financial statements and the results for the respective periods
covered thereby. All such financial statements have been prepared in accordance
with U.S. GAAP consistently applied except to the extent provided in the notes
to said financial statements and subject, in the case of the unaudited financial
statements, to normal year-end audit adjustments (all of which are of a
recurring nature and none of which, individually or in the aggregate, would be
material) and the absence of footnotes.


(b)On and as of the Term Loan Funding Date, and after giving effect to the
Transaction and to all Indebtedness being incurred or assumed or paid and
discharged by the Credit Parties in connection therewith, (i) the sum of the
assets, at a fair valuation, of the Borrower (on a stand-alone basis) and of the
Borrower and its Subsidiaries (taken as a whole) will exceed its or their
respective debts, (ii) the Borrower (on a stand-alone basis) and the Borrower
and its Subsidiaries (taken as a whole) has or have not incurred and does or do
not intend to incur, and does or do not believe that it or they will incur,
debts beyond its or their respective ability





--------------------------------------------------------------------------------





to pay such debts as such debts mature, and (iii) the Borrower (on a stand-alone
basis) and the Borrower and its Subsidiaries (taken as a whole) will have
sufficient capital with which to conduct its or their respective businesses. For
purposes of this Section 6.5(b), “debt” means any liability on a claim, and
“claim” means (a) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured or (b) right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured. The amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.


(c)Except as fully disclosed in the financial statements delivered pursuant to
Section 6.5(a), and except for the Indebtedness incurred under this Agreement,
there were as of the Closing Date no liabilities or obligations with respect to
the Borrower or any of its Subsidiaries of any nature whatsoever (whether
absolute, accrued, contingent or otherwise and whether or not due) which, either
individually or in the aggregate, could reasonably be expected to be material to
the Borrower and its Subsidiaries. As of the Closing Date, the Borrower does not
know of any basis for the assertion against it or any of its Subsidiaries of any
liability or obligation of any nature whatsoever that is not fully disclosed in
the financial statements delivered pursuant to Section 6.5(a) or referred to in
the immediately preceding sentence which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.


(d)[Reserved].


(e)On and as of the Closing Date, since December 31, 2016, nothing has occurred
(singly or in aggregate with all other occurrences) that has had, or could
reasonably be expected to have, a Material Adverse Effect; provided that no
Extension of Credit shall constitute a representation and warranty that the
matters set forth in this Section 6.5(e) are true and correct.


SECTION 6.6    Litigation. There are no actions, suits, proceedings, grievances
or investigations pending or, to the knowledge of the Borrower, threatened (i)
with respect to this Agreement or any Loan Document or (ii) that have had, or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or a material adverse effect on the Transaction.


SECTION 6.7    True and Complete Disclosure. All factual information (taken as a
whole) furnished by or on behalf of the Borrower and each of its Subsidiaries in
writing to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or the other Loan Documents, or any transaction
contemplated herein or therein, is, and all other such factual information
(taken as a whole) hereafter furnished by or on behalf of the Borrower and each
of its Subsidiaries in writing to the Administrative Agent or any Lender will
be, true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided, it being understood and agreed that for purposes of
this Section 6.7, such factual information shall not include any pro forma
financial information.


SECTION 6.8    Use of Proceeds; Margin Regulations.


(a)All proceeds of the Term Loans will be used to finance a portion of the
Pittsburgh Corning Acquisition and for other working capital and general
corporate purposes of the Borrower and its Subsidiaries.





--------------------------------------------------------------------------------





(b)At the time of each Extension of Credit, the value of the Margin Stock at any
time owned by the Borrower and its Subsidiaries does not exceed 25% of the value
of the assets of the Borrower and its Subsidiaries taken as a whole. Neither the
making of any Loan nor the use of the proceeds thereof nor the occurrence of any
other Extension of Credit will violate or be inconsistent with the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System.


SECTION 6.9    Tax Returns and Payments. Each of the Borrower and each of its
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all material returns, statements, forms and reports for Taxes
(the “Returns”) required to be filed by, or with respect to the Borrower and/or
any of its Subsidiaries. The Returns accurately reflect in all material respects
all liability for Taxes of the Borrower and its Subsidiaries, as applicable, for
the periods covered thereby. Each of the Borrower and each of its Subsidiaries
has paid all federal and state income Taxes and all other material Taxes and
assessments shown on such Returns to be payable by it which have become due,
other than those that are being contested in good faith and adequately disclosed
and fully provided for on the financial statements of the Borrower and its
Subsidiaries in accordance with U.S. GAAP. On the Closing Date, there is no
material action, suit, proceeding, investigation, audit or claim now pending or,
to the best knowledge of the Borrower or any of its Subsidiaries, threatened by
any authority regarding any Taxes relating to the Borrower or any of its
Subsidiaries. As of the Closing Date, except as set forth on Schedule 6.9,
neither the Borrower nor any of its Subsidiaries has entered into an agreement
or waiver or been requested to enter into an agreement or waiver extending any
statute of limitations relating to the payment or collection of Taxes of the
Borrower or any of its Subsidiaries, or is aware of any circumstances that would
cause the taxable years or other taxable periods of the Borrower or any of its
Subsidiaries not to be subject to the normally applicable statute of
limitations. Neither the Borrower nor any of its Subsidiaries has incurred, nor
will any of them incur, any material tax liability in connection with the
Transaction or any other transactions contemplated hereby (it being understood
that the representation contained in this sentence does not cover any future tax
liabilities of the Borrower or any of its Subsidiaries arising as a result of
the operation of their businesses in the ordinary course of business).


SECTION 6.10 Compliance with ERISA; Non-U.S. Plans.


(a)The Borrower and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Borrower nor any ERISA
Affiliate has incurred any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans
(as defined in Section 3 of ERISA), and no event, transaction or condition has
occurred or exists that could reasonably be expected to result in the incurrence
of any such liability by the Borrower or any ERISA Affiliate, or in the
imposition of any Lien on any of the rights, properties or assets of the
Borrower or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to such penalty or excise tax provisions or to section 412 of the Code,
other than, in any case, such liabilities or Liens as could not reasonably be
expected to result, individually or in the aggregate, in the occurrence of a
Material Adverse Effect.


(b)Neither the Borrower nor any ERISA Affiliate has incurred (i) withdrawal
liabilities (or are subject to contingent withdrawal liabilities) under section
4201 or 4204 of ERISA in respect of Multiemployer Plans that could reasonably be
expected to result, either individually or in the aggregate, in the occurrence
of a Material Adverse Effect or (ii) any obligation in connection with the
termination or withdrawal from any Non-U.S. Plan that could reasonably be
expected to result, either individually or in the aggregate, in the occurrence
of a Material Adverse Effect.







--------------------------------------------------------------------------------





(c)The expected postretirement benefit obligation (determined as of the last day
of the Borrower’s most recently ended fiscal year in accordance with Financial
Accounting Standards Board Statement No. 106, without regard to liabilities
attributable to continuation coverage mandated by section 4980B of the Code) of
the Borrower could not reasonably be expected to result in the occurrence of a
Material Adverse Effect.


(d)All Non-U.S. Plans have been registered, established, operated, administered
and maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by the Borrower and each of its Subsidiaries have been paid or
accrued as required and all obligations of the Borrower and each of its
Subsidiaries under each applicable Non-U.S. Plan Document have been performed by
the Borrower and each of its Subsidiaries, except where failure so to pay or
accrue such amounts or to perform such obligations, as the case may be, could
not be reasonably expected to have a Material Adverse Effect.


SECTION 6.11 [Reserved].


SECTION 6.12 Subsidiaries. On and as of the Closing Date, the Borrower has no
Subsidiaries other than those Subsidiaries listed on Schedule 6.12 (with each
Subsidiary that is (x) a Guarantor or (y) an Immaterial Subsidiary on the
Closing Date identified as such).


SECTION 6.13 Compliance with Statutes, etc. The Borrower and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, regulations,
orders and restrictions relating to environmental standards and controls),
except such non-compliances as could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.


SECTION 6.14 Investment Company Act. No Borrower is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.


SECTION 6.15 Environmental Matters.


(a)Subject to Section 6.15(c), each of the Borrower and each of its Subsidiaries
is in compliance with all applicable Environmental Laws and the requirements of
any permits issued under such Environmental Laws. The Borrower and each of its
Subsidiaries have obtained all of the permits and approvals required of them
under Environmental Laws for the operation of their respective businesses. There
are no pending or, to the knowledge of the Borrower, threatened Environmental
Claims against the Borrower or any of its Subsidiaries or any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries (including
any such claim arising out of the ownership, lease or operation by the Borrower
or any of its Subsidiaries of any Real Property formerly owned, leased or
operated by the Borrower or any of its Subsidiaries but no longer owned, leased
or operated by the Borrower or any of its Subsidiaries). There are no facts,
circumstances, conditions or occurrences with respect to the business or
operations of the Borrower or any of its Subsidiaries, or any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries (including
any Real Property formerly owned, leased or operated by the Borrower or any of
its Subsidiaries but no longer owned, leased or operated by the Borrower or any
of its Subsidiaries) or, to the knowledge of the Borrower, any property
adjoining or adjacent to any such Real Property that could be reasonably
expected (i) to form the basis of an Environmental Claim against the Borrower or
any of its Subsidiaries or any Real Property owned, leased or operated by the
Borrower or any of its Subsidiaries or (ii) to cause any Real Property owned,
leased or operated by the Borrower





--------------------------------------------------------------------------------





or any of its Subsidiaries to be subject to any restrictions on the ownership,
lease, occupancy or transferability of such Real Property by the Borrower or any
of its Subsidiaries under any applicable Environmental Law.


(b)Subject to Section 6.15(c), other than in the ordinary course of business and
in compliance with all applicable Environmental Laws, Hazardous Materials have
not at any time been generated, used, treated or stored on, or transported to or
from, or Released on or from, any Real Property by the Borrower or any of its
Subsidiaries at any time that such Real Property was or has been owned, leased
or operated by the Borrower or any of its Subsidiaries.


(c)Notwithstanding anything to the contrary in this Section 6.15, the
representations and warranties made in this Section 6.15 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.


SECTION 6.16 Employment and Labor Relations. On the Closing Date, there are
(i) no material strikes, lockouts, stoppages or slowdowns or any other material
labor disputes against the Borrower or any of its Subsidiaries pending or, to
the knowledge of the Borrower or any its Subsidiaries, threatened or planned and
(ii) no union representation questions with respect to the Borrower or any of
its Subsidiaries.


SECTION 6.17 Intellectual Property, etc. The Borrower and each of its
Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property necessary for the present
and ongoing conduct of its business, and the use thereof by the Borrower and
each of its Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements or the failure to own or have or continue to
own or have which, as the case may be, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.


SECTION 6.18 Indebtedness. Schedule 6.18 sets forth a list of all Indebtedness
which would be included in Consolidated Total Indebtedness (including Contingent
Obligations that would be included therein) with a principal amount outstanding
in excess of $10,000,000 of the Borrower and its Subsidiaries as of the Closing
Date (excluding the Term Loans), in each case showing the aggregate principal
amount thereof and the name of the respective borrower and the Borrower or any
of its Subsidiaries which directly or indirectly guarantees such debt. In
addition, the aggregate amount of Indebtedness which would be included in
Consolidated Total Indebtedness (including Contingent Obligations that would be
included therein) of the Borrower and its Subsidiaries as of the Closing Date
and which is to remain outstanding after giving effect to the Transaction not so
listed on Schedule 6.18 does not exceed $50,000,000.


SECTION 6.19 [Reserved].


SECTION 6.20 Sanctions, Anti-Money Laundering and Anti-Corruption Laws. Neither
the Borrower nor any of its Subsidiaries nor, to the knowledge of the Borrower,
any of the officers, directors, employees or agents of itself or its
Subsidiaries: (i) is, or is owned or controlled by, a Sanctioned Person; or (ii)
is located, incorporated, organized, or resident in a Sanctioned Country. No
proceeds from any Loan will be used, directly or indirectly, to lend,
contribute, provide, or have otherwise been or will be made available to fund,
any activity or business with any Sanctioned Person or Sanctioned Country, or in
any other manner that will result in any violation or breach by Borrower, any of
its Subsidiaries or any party hereto of Sanctions Laws or Anti-Corruption Laws.
Borrower and its Subsidiaries have implemented and maintain in effect policies
and procedures designed to ensure compliance by Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Money
Laundering Laws, Anti-Corruption Laws and Sanctions Laws, and Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
the Borrower, its and its





--------------------------------------------------------------------------------





Subsidiaries’ directors, employees and agents, are in compliance with Anti-Money
Laundering Laws, Anti-Corruption Laws and Sanctions Laws in all material
respects.


SECTION 6.20 EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.




ARTICLE VII
AFFIRMATIVE COVENANTS


The Borrower hereby covenants and agrees that on and after the Closing Date and
until the Term Loan Commitment has been terminated and all Obligations (other
than contingent indemnification obligations not then due) have been paid and
satisfied in full in cash:
SECTION 7.1    Information Covenants. The Borrower will furnish to the
Administrative Agent (who shall furnish to each Lender):


(a)Quarterly Financial Statements. Within 45 days after the close of each of the
first three Fiscal Quarters in each Fiscal Year of the Borrower commencing with
the Fiscal Quarter ended June 30, 2017, (i) the consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated statements of income and retained earnings and statement of
cash flows for such Fiscal Quarter and for the elapsed portion of the Fiscal
Year ended with the last day of such Fiscal Quarter, in each case setting forth
comparative figures for the corresponding Fiscal Quarter in the prior Fiscal
Year, all of which shall be certified by the chief financial officer, the
treasurer or any financial officer (including a controller) of the Borrower that
they fairly present in all material respects in accordance with U.S. GAAP the
financial condition of the Borrower and its Subsidiaries as of the dates
indicated and the results of their operations for the periods indicated, subject
to normal year-end audit adjustments and the absence of footnotes, and (ii)
management’s discussion and analysis of the important operational and financial
developments during such Fiscal Quarter.


(b)Annual Financial Statements. Within 90 days after the close of each Fiscal
Year of the Borrower, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income and retained earnings and statement of cash flows for such
Fiscal Year setting forth comparative figures for the preceding Fiscal Year, all
reported on by independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with U.S. GAAP consistently
applied.


(c)Management Letters. Promptly after receipt by the Borrower, a copy of any
“management letter” received from the certified public accountants auditing the
consolidated financial statements of the Borrower and its Subsidiaries, on a
group basis, and management’s response thereto.


(d)Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 7.1(a) and (b), an Officer’s Compliance
Certificate from the chief financial officer, treasurer or other financial
officer (including a controller) of the Borrower substantially in the form of
Exhibit F certifying on behalf of the Borrower that, to the best of such
officer’s knowledge, no Default or Event of Default has occurred and is
continuing or, if any Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof, which certificate shall
set forth in reasonable detail the calculations required to establish





--------------------------------------------------------------------------------





whether the Borrower and its Subsidiaries were in compliance with the provisions
of Sections 8.7 and 8.8 at the end of such Fiscal Quarter or Fiscal Year, as the
case may be.


(e)Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within five Business Days after any executive or senior managing
officer of the Borrower obtains knowledge thereof, notice of (i) the occurrence
of any event which constitutes a Default or an Event of Default, (ii) any
litigation or governmental investigation or proceeding pending against the
Borrower or any of its Subsidiaries with respect to any Loan Document, or (iii)
any other event, change or circumstance that has had, or could reasonably be
expected to have, a Material Adverse Effect.


(f)Other Reports and Filings. Promptly (but in any event within ten days) after
the filing or delivery thereof, copies of all financial information, proxy
materials and reports, if any, which the Borrower or any of its Subsidiaries
shall publicly file with the SEC or deliver to holders (or any trustee, agent or
other representative therefor) of any of its material Indebtedness pursuant to
the terms of the documentation governing the same, provided that any financial
information, proxy statements or other material required to be delivered
pursuant to this Section 7.1(f) shall be deemed to have been furnished to each
of the Administrative Agent and the Lenders on the date that such report, proxy
statement or other material is posted on the Securities and Exchange
Commission’s website at www.sec.gov; provided further, that such information
(other than any Form 10-K, Form 10-Q or proxy materials) shall be deemed to have
been delivered when posted only upon notification by the Borrower to the
Administrative Agent of such posting.


(g)Environmental Matters. Promptly after any officer of the Borrower or any of
its Subsidiaries obtains knowledge thereof, notice of any Environmental Claim
that results in, or could reasonably be expected to result in a Material Adverse
Effect which notice shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto.


(h)Rating Information. Promptly after any officer of the Borrower or any of its
Subsidiaries obtains knowledge thereof, notice of any change in the corporate
credit ratings of the Borrower by any Rating Agency (including, without
limitation, a change in the outlook with respect to any such ratings), any
notice from a Rating Agency indicating its intent to effect such a change in
such ratings or its cessation of, or its intent to cease, providing such ratings
of the Borrower, or any notice from a Rating Agency indicating its intent to
place the Borrower on a “CreditWatch” or “WatchList” or any similar list, in
each case with negative implications.


(i)Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Borrower or any of its Subsidiaries
as the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.


SECTION 7.2    Books, Records and Inspections; Annual Meetings. The Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and accounts in conformity with U.S. GAAP and all requirements of applicable law
or, with respect to the books of record and accounts of a Subsidiary located
outside the United States, in accordance with the applicable accounting
standards and legal requirements of its local jurisdiction. The Borrower will,
and will cause each of its Subsidiaries to, permit officers and designated
representatives of the Administrative Agent or any Lender to visit and inspect,
under guidance of officers of the Borrower or such Subsidiary, any of the
properties of the Borrower or such Subsidiary, and to examine the books of
accounts of the Borrower or such Subsidiary and discuss the affairs, finances
and accounts of the Borrower or such Subsidiary with, and be advised as to the
same by, its and their officers and independent accountants, all upon reasonable
prior notice and at such reasonable times and intervals (not to exceed once





--------------------------------------------------------------------------------





per calendar year unless a Default or Event of Default shall have occurred and
be continuing) and to such reasonable extent as the Administrative Agent or any
such Lender may reasonably request.


SECTION 7.3    Maintenance of Property; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (i) keep all property necessary to the
business of the Borrower and its Subsidiaries in good working order and
condition, ordinary wear and tear excepted and subject to the occurrence of
casualty events, (ii) maintain with financially sound and reputable insurance
companies insurance on all such property and against all such risks as is
consistent and in accordance with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses as the
Borrower and its Subsidiaries, and (iii) furnish to the Administrative Agent,
upon its request therefor, full information as to the insurance carried;
provided that the Borrower and each of its Subsidiaries may self-insure to the
extent it reasonably determines that such self-insurance is consistent with
prudent business practice.


SECTION 7.4    Existence; Franchises. The Borrower will, and will cause each of
its Subsidiaries to, do or cause to be done, all things necessary to preserve
and keep in full force and effect its existence and its material rights,
franchises, licenses, permits, copyrights, trademarks and patents; provided,
however, that nothing in this Section 7.4 shall prevent (i) sales of assets and
other transactions by the Borrower or any of its Subsidiaries in accordance with
Section 8.2 or (ii) the withdrawal by the Borrower or any of its Subsidiaries of
its qualification as a foreign Company in any jurisdiction if such withdrawal
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.


SECTION 7.5    Compliance with Statutes, etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property (including applicable statutes, regulations, orders and restrictions
relating to environmental standards and controls), except such non-compliances
as could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.


SECTION 7.6    Compliance with Environmental Laws. The Borrower will comply, and
will cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or use of its Real
Property now or hereafter owned, leased or operated by the Borrower or any of
its Subsidiaries, except such noncompliances as could not, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
and will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance. Neither the Borrower nor any of its
Subsidiaries will generate, use, treat, store, Release or dispose of, or permit
the generation, use, treatment, storage, Release or disposal of Hazardous
Materials on any Real Property now or hereafter owned, leased or operated by the
Borrower or any of its Subsidiaries, or transport or permit the transportation
of Hazardous Materials to or from any such Real Property, except for Hazardous
Materials generated, used, treated, stored, Released or disposed of at any such
Real Properties in compliance in all material respects with all applicable
Environmental Laws and as required in connection with the normal operation, use
and maintenance of the business or operations of the Borrower or any of its
Subsidiaries.


SECTION 7.7    ERISA Reporting Covenant; Employee Benefits Matters. The Borrower
will deliver promptly to the Administrative Agent, within ten days of the
Borrower knowing or having reason to know of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the
Borrower, its Subsidiaries, or ERISA Affiliates, as applicable, propose to take
with respect thereto:







--------------------------------------------------------------------------------





(i)with respect to any Plan, any reportable event, as defined in section 4043(b)
of ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations; or


(ii)the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Borrower or any ERISA Affiliate, of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or


(iii)any event, transaction or condition that could reasonably be expected to
result in the incurrence of any liability by the Borrower or any ERISA Affiliate
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, or in the imposition of any Lien on
any of the rights, properties or assets of the Borrower or any of its
Subsidiaries or any ERISA Affiliate, pursuant to Title I or IV of ERISA or such
penalty or excise tax provisions, if such liability or Lien, taken together with
any other such liabilities or Liens then existing, could reasonably be expected
to have a Material Adverse Effect; or


(iv)receipt of notice of the imposition of a material financial penalty (which
for this purpose shall mean any tax, penalty or other liability, whether by way
of indemnity or otherwise) with respect to one or more Non-U.S. Plans that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


SECTION 7.8    End of Fiscal Years; Fiscal Quarters. The Borrower will cause (i)
its fiscal years to end on December 31 of each calendar year and (ii) its fiscal
quarters to end on March 31, June 30, September 30 and December 31 of each
calendar year.


SECTION 7.9    Payment of Taxes. The Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all (other than de minimis)
federal and state income Taxes and all other material Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all material lawful claims which, if unpaid, might become a Lien or
charge upon any properties of the Borrower or any of its Subsidiaries not
otherwise permitted under Section 8.1(i); provided that neither the Borrower nor
any of its Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with U.S. GAAP.


SECTION 7.10 Use of Proceeds. The Borrower will use the proceeds of the Term
Loans only as provided in Section 6.8. The Borrower will not permit the proceeds
from any Loan to be used, directly or indirectly, to lend, contribute, provide,
or have otherwise been or will be made available to fund, any activity or
business with any Sanctioned Person or Sanctioned Country, or in any other
manner that will result in any violation or breach by the Borrower, any of its
Subsidiaries or any party hereto of Sanctions Laws.


SECTION 7.11 Ratings. The Borrower will use commercially reasonable efforts to
cause each of the Rating Agencies to continuously provide corporate credit
ratings of the Borrower.







--------------------------------------------------------------------------------





SECTION 7.12 Additional Subsidiary Guarantors.


(a)If at any time any Wholly-Owned Domestic Subsidiary of the Borrower is
created, established or acquired and such Wholly Owned Domestic Subsidiary is
(or would have been if at such time it had been a Wholly Owned Domestic
Subsidiary of the Borrower), on the last day of the most recently ended Test
Period for which financial statements have been or are required to have been
delivered pursuant to Section 7.1(a) or (b), as applicable, a Material
Subsidiary (with the “Immaterial Subsidiaries” tests being recalculated on a pro
forma basis after giving effect to such creation, establishment or acquisition),
the Borrower will, within 10 Business Days after such Wholly-Owned Domestic
Subsidiary is created, established, acquired, notify the Administrative Agent
thereof and, will as promptly as practicable, and in any event within sixty
days, cause such Wholly-Owned Domestic Subsidiary to take all actions required
for such Wholly-Owned Domestic Subsidiary to become a party to the Subsidiary
Guaranty Agreement in accordance with the terms of the Subsidiary Guaranty
Agreement and take all action in connection therewith as would otherwise have
been required to be taken pursuant to Section 5.1 if such Wholly-Owned Domestic
Subsidiary had been a Subsidiary Guarantor on the Closing Date; provided that if
the Borrower determines in good faith, (before such Wholly-Owned Domestic
Subsidiary has complied with the requirements of this Section 7.12(a)), that
such Wholly-Owned Domestic Subsidiary will not remain a Material Subsidiary for
more than sixty days after the date of the creation, establishment or
acquisition thereof, because of contemplated transfers of assets permitted under
Section 8.2 by such Wholly-Owned Domestic Subsidiary (with the “Immaterial
Subsidiary” tests being recalculated on a pro forma basis after giving effect to
such transfers of assets), then so long as the Borrower notifies the
Administrative Agent thereof within the sixty day period referenced above, such
Wholly Owned Domestic Subsidiary shall not be required to become a Subsidiary
Guarantor (unless the respective transfer of assets does not occur within such
sixty day period or unless and until it is subsequently required to become a
Subsidiary Guarantor pursuant to the provisions of Section 7.12(b)); provided,
further that if the preceding proviso is applicable, the Borrower shall
determine in good faith whether any of the transfers of assets contemplated by
the preceding proviso would result in one or more other Wholly-Owned Domestic
Subsidiaries of the Borrower which are not Subsidiary Guarantors and which
previously constituted Immaterial Subsidiaries no longer constituting same (with
determinations to be made in good faith on a pro forma basis to give effect to
the respective transfers of assets), and if the Borrower determines in good
faith that the result described above in this proviso would occur, then in such
case within the sixty-day period described above the Borrower shall cause such
Wholly-Owned Domestic Subsidiaries (which will not continue to constitute
Immaterial Subsidiaries) to become Subsidiary Guarantors and to comply with the
provisions of this Section 7.12(a) as if the respective transferee were a newly
created, established or acquired Wholly-Owned Domestic Subsidiary. Without
limiting the foregoing, the Borrower shall at all times cause each Subsidiary
which is then a “Subsidiary Guarantor” (as defined in the Revolving Credit
Agreement) to be a Subsidiary Guarantor hereunder.


(b)If, on the date of delivery by the Borrower of each of the financial
statements required to be delivered pursuant to Sections 7.1(a) or (b), as
applicable, any of the Wholly-Owned Domestic Subsidiaries of the Borrower that
is not a Subsidiary Guarantor at such time would, as of the last day of the
fiscal quarter or fiscal year for which such financial statements are required
to be delivered, qualify as a Material Subsidiary, then the Borrower will,
within 10 Business Days notify the Administrative Agent thereof and, as promptly
as practicable, and in any event within sixty days after the date of delivery
(or required date of delivery, if earlier) of the respective financial
statements, cause each Wholly Owned Domestic Subsidiary of the Borrower (other
than such Wholly-Owned Domestic Subsidiaries as will not constitute Material
Subsidiaries after the taking of the actions required by this Section 7.12(b))
to take all actions required for such Wholly-Owned Domestic Subsidiary to become
a party to the Subsidiary Guaranty Agreement in accordance with the terms of the
Subsidiary Guaranty Agreement and take all action in connection therewith as
would otherwise have been required to be taken pursuant to Section 5.1 if such
Wholly-Owned Domestic Subsidiary had been a Subsidiary Guarantor on the Closing
Date; provided that if the Borrower determines in good faith (before the
respective





--------------------------------------------------------------------------------





Wholly-Owned Domestic Subsidiary has complied with the requirements of this
Section 7.12(b)), that such Wholly-Owned Domestic Subsidiary will not remain a
Material Subsidiary for more than sixty days after the date of delivery (or
required date of delivery, if earlier) of the respective financial statements,
because of contemplated transfers of assets permitted under Section 8.2 by such
Wholly-Owned Domestic Subsidiary (with the “Immaterial Subsidiary” tests being
recalculated on a pro forma basis after giving effect to such transfers of
assets), then so long as the Borrower notifies the Administrative Agent thereof
within the sixty day period referenced above, such Wholly-Owned Domestic
Subsidiary shall not be required to become a Subsidiary Guarantor (unless the
respective transfer of assets does not occur within such sixty day period or
unless and until it is subsequently required to become a Subsidiary Guarantor
pursuant to the provisions of this Section 7.12(b)); provided, further that if
the preceding proviso is applicable, the Borrower shall determine in good faith
whether any of the transfers of assets contemplated by the preceding proviso
would result in one or more other Wholly-Owned Domestic Subsidiaries of the
Borrower which are not Subsidiary Guarantors and which previously constituted
Immaterial Subsidiaries no longer constituting same (with determinations to be
made in good faith on a pro forma basis to give effect to the respective
transfers of assets), and if the Borrower determines in good faith that the
result described above in this proviso would occur, then in such case within the
sixty-day period described above the Borrower shall cause such Wholly-Owned
Domestic Subsidiaries (which will not continue to constitute Immaterial
Subsidiaries) to become Subsidiary Guarantors and to comply with the provisions
of this Section 7.12(b) as if the respective transferee were a Material
Subsidiary on the last day of the respective fiscal quarter or fiscal year for
which financial statements are acquired to be delivered pursuant to
Section 7.1(a) or (b), as applicable.


SECTION 7.13 Maintenance of Company Separateness. The Borrower will, and the
Borrower will cause each of its Material Subsidiaries and each SPV to, satisfy
in all material respects customary Company formalities, including the holding of
regular board of directors’ and shareholders’ meetings or action by directors or
shareholders without a meeting and the maintenance of Company records. In
addition, neither the Borrower nor any of its Subsidiaries shall take any
action, or conduct its affairs in a manner, which is likely to result in the
Company existence of the Borrower, any other Credit Party or any Non-Guarantor
Subsidiaries being ignored, or in the assets and liabilities of the Borrower or
any other Credit Party being substantively consolidated with those of any other
such Person or any Non-Guarantor Subsidiary in a bankruptcy, reorganization or
other insolvency proceeding.


SECTION 7.14 Sanctions and Anti-Money Laundering Laws. The Borrower will use
commercially reasonable efforts to ensure that no Term Loan or other funds used
to repay any Obligation (i) constitute the property of, or are beneficially
owned, directly or indirectly, by any Sanctioned Person; or (ii) are derived
from any transactions or business with any Sanctioned Person or Sanctioned
Country. The Borrower shall take reasonable measures designed to ensure
compliance with Sanctions Laws, Anti-Corruption Laws and Anti-Money Laundering
Laws. No Credit Party shall become a Sanctioned Person.






ARTICLE VIII
NEGATIVE COVENANTS


The Borrower hereby covenants and agrees that on and after the Closing Date and
until the Term Loan Commitment has been terminated and all Obligations (other
than contingent indemnification obligations not then due) have been paid and
satisfied in full in cash:
SECTION 8.1    Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible





--------------------------------------------------------------------------------





or intangible) of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired; provided that the provisions of this Section 8.1 shall not
prevent the creation, incurrence, assumption or existence of the following
(Liens described below are herein referred to as “Permitted Liens”):


(i)inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with U.S. GAAP;
(ii)Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Borrower’s or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Borrower or such Subsidiary or (y) which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;
(iii)Liens in existence on the Closing Date which are listed in Schedule 8.1,
plus renewals, replacements and extensions of such Liens to the extent set forth
on such Schedule 8.1, provided that any such renewal, replacement or extension
does not encumber any additional assets or properties of the Borrower or any of
its Subsidiaries except to the extent that Liens or such additional assets or
properties are permitted under another provision of this Section 8.1;
(iv)Liens created by or pursuant to this Agreement and the other Loan Documents;
(v)(x) licenses, sublicenses, leases or subleases granted by the Borrower or any
of its Subsidiaries to other Persons not materially interfering with the conduct
of the business of the Borrower or any of its Subsidiaries and (y) any interest
or title of a lessor, sublessor or licensor under any operating lease or license
agreement not prohibited by this Agreement to which the Borrower or any of its
Subsidiaries is a party (including, without limitation, a Lien on the Borrower’s
license of the “Pink Panther” trademark and any proceeds thereof in favor of the
licensor thereof);
(vi)Liens upon assets of the Borrower or any of its Subsidiaries subject to
Capitalized Lease Obligations to the extent such Capitalized Lease Obligations
are permitted by Section 8.4(iv), provided that (x) such Liens only serve to
secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (y) the Lien encumbering the asset giving rise to the Capitalized
Lease Obligation does not encumber any other asset of the Borrower or any
Subsidiary of the Borrower;
(vii)Liens placed upon equipment or machinery used in the ordinary course of
business of the Borrower or any of its Subsidiaries and placed at the time of
the acquisition thereof by the Borrower or such Subsidiary or within 180 days
thereafter to secure Indebtedness incurred to pay all or a portion of the
purchase price thereof or to secure Indebtedness incurred solely for the purpose
of financing the acquisition of any such equipment or machinery or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount, provided that (x) the Indebtedness secured by such Liens is permitted by
Section 8.4 and (y) in all events, the Lien encumbering the equipment or
machinery so acquired does not encumber any other asset of the Borrower or such
Subsidiary;
(viii)easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the Borrower or any of its Subsidiaries;
(ix)Liens arising from precautionary Uniform Commercial Code financing statement
filings regarding operating leases entered into in the ordinary course of
business;
(x)Liens arising out of the existence of judgments or decrees (but excluding
consensual Liens granted by the Borrower or any of its Subsidiaries on any of
their assets) that do not constitute an Event of Default under Section 9.1(g);





--------------------------------------------------------------------------------





(xi)statutory and common law landlords’ liens under leases to which the Borrower
or any of its Subsidiaries is a party;
(xii)Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance, completion and guarantee bonds
and other obligations of a like nature incurred in the ordinary course of
business and consistent with past practice (exclusive of obligations in respect
of the payment for borrowed money);
(xiii)Liens on property or assets acquired by the Borrower or any of its
Subsidiaries in existence at the time such property or asset is acquired by the
Borrower or such Subsidiary (including by the merger or acquisition of any
Person), provided that (x) any Indebtedness that is secured by such Liens is
permitted to exist under Section 8.4, and (y) such Liens are not incurred in
connection with, or in contemplation or anticipation of, such merger or
acquisition and do not attach to any other asset of the Borrower or any of its
Subsidiaries;
(xiv)Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Borrower or
any of its Subsidiaries in the ordinary course of business to the extent such
Liens do not attach to any assets other than the goods subject to such
arrangements;
(xv)Liens (x) incurred in the ordinary course of business in connection with the
purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, (y) incurred in the ordinary
course of business in connection with property owned by third parties installed
to provide energy or oxygen at the facilities of the Borrower and its
Subsidiaries pursuant to any supply arrangement or operating lease (but not
pursuant to a Capital Lease) and (z) in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods;
(xvi)bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements;
(xvii)Liens created on assets transferred to an SPV pursuant to Asset
Securitizations (which assets shall be of the types described in the definition
of Asset Securitization contained herein), securing Attributable Securitization
Indebtedness permitted to be outstanding pursuant to Section 8.4(v); and
(xviii)additional Liens of the Borrower or any Subsidiary of the Borrower not
otherwise permitted by this Section 8.1, so long as the aggregate amount
(exclusive of regularly accruing interest or similar amounts which are paid on a
current basis) of obligations secured by Liens permitted pursuant to this
Section 8.1(xviii) does not exceed $300,000,000 at any time.


SECTION 8.2    Consolidation, Merger, Purchase or Sale of Assets, etc. The
Borrower will not, and will not permit any of its Subsidiaries to, wind up,
liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease or otherwise dispose of all or any part of
its property or assets (other than sales of inventory, raw materials, supplies
and used or surplus equipment, in each case in the ordinary course of business),
or enter into any sale-leaseback transactions, or purchase or otherwise acquire
(in one or a series of related transactions) all or substantially all of the
Equity Interests in or assets of any Person (each such purchase or acquisition,
an “Acquisition”) (or agree to do any of the foregoing at any future time),
except that:
(i)each of the Borrower and any of its Subsidiaries may liquidate or otherwise
dispose of obsolete or worn-out property in the ordinary course of business, and
may dissolve, liquidate or merge





--------------------------------------------------------------------------------





out of existence a Subsidiary, the continued existence of which is no longer
materially advantageous to the Borrower or its Subsidiaries;
(ii)each of the Borrower and any of its Subsidiaries may sell assets including
pursuant to a transaction of merger or consolidation, including the Equity
Interests of a Subsidiary of the Borrower so long as (x) no Default or Event of
Default then exists or would result therefrom, (y) in the case of the sale of
the Equity Interests of any Credit Party, all of the Equity Interests of such
Credit Party and its other Subsidiaries are sold pursuant to such sale and (z)
the Fair Market Value of such assets when added to the Fair Market Value of all
assets sold pursuant to this clause (ii) of the Borrower and its Subsidiaries
previously sold pursuant to this Section 8.2(ii), does not exceed $350,000,000
in any Fiscal Year;
(iii)each of the Borrower and any of its Subsidiaries may sell or discount, in
each case without recourse and in the ordinary course of business, accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and, subject to Section 8.2(vii), not
as part of any financing transaction;
(iv)each of the Borrower and any of its Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Borrower or any of its Subsidiaries;
(v)each of the Borrower and any of its Subsidiaries may convey, lease, rent,
sell or otherwise transfer all or any part of its business, properties and
assets to the Borrower or to any other Subsidiary of the Borrower;
(vi)each of the Borrower and any of its Subsidiaries may merge or consolidate
with and into, be dissolved or liquidated into, or amalgamate with any other
Person, so long as (i) in the case of any such merger, consolidation,
dissolution, liquidation or amalgamation involving the Borrower, the Borrower is
the surviving or continuing entity of any such merger, consolidation,
dissolution, liquidation or amalgamation and such entity is a U.S. Person, and
(ii) in all other cases, the surviving or continuing corporation of any such
merger, consolidation, dissolution, liquidation or amalgamation is a Subsidiary
of the Borrower;
(vii)each of the Borrower and any of its Subsidiaries party to an Asset
Securitization may sell accounts and related general intangibles, chattel paper,
instruments, security and collections with respect thereto pursuant to such
Asset Securitization (after the execution thereof), so long as (x) each such
sale is in an arm’s-length transaction and on terms consistent with prevailing
market conditions for similar transactions at such time and (y) the aggregate
Attributable Securitization Indebtedness shall not exceed $400,000,000 at any
time outstanding;
(viii)each of the Borrower and any of its Subsidiaries may liquidate or
otherwise dispose of Cash Equivalents in the ordinary course of business;
(ix)each of the Borrower and any of its Subsidiaries may consummate an
Acquisition, so long as no Default or Event of Default shall have occurred and
be continuing at the time of the consummation of the proposed Acquisition or
immediately after giving effect thereto (each such Acquisition, a “Permitted
Acquisition”);
(x)each of the Borrower and any of its Subsidiaries may transfer and dispose of
inventory, raw materials, equipment, Real Property and other tangible assets in
exchange for consideration comprised of inventory, raw materials, supplies, used
or surplus equipment, Real Property and other tangible assets or some
combination thereof, in each case in the ordinary course of business, so long as
(x) no Default or Event of Default then exists or would result therefrom and (y)
the book value of such assets at the time of the consummation of such sale, when
added to the book value of all assets of the Borrower and its Subsidiaries
previously sold pursuant to this Section 8.2(x), does not exceed $250,000,000 at
any time; and
(xi)each of the Borrower and any of its Subsidiaries may sell, transfer or
convey raw materials, equipment, Real Property and other tangible assets to the
extent that the Net Sale Proceeds





--------------------------------------------------------------------------------





therefrom are used to acquire replacement raw materials, equipment, real
property and other tangible assets within 270 days after receipt of such Net
Sale Proceeds (and in the case of any contractual commitment to so apply such
Net Sale Proceeds entered into within such 270 day period, within 360 days after
receipt of such Net Sale Proceeds).


SECTION 8.3    Dividends. The Borrower will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Borrower or any of its Subsidiaries, except that:


(i)(x) any Subsidiary of the Borrower may pay Dividends to the Borrower or to
any Wholly-Owned Subsidiary of the Borrower and (y) any Non-Wholly Owned
Subsidiary of the Borrower may pay cash dividends to its shareholders generally
so long as the Borrower or its respective Subsidiary which owns the Equity
Interests in the Subsidiary paying such Dividends receives at least its
proportionate share thereof (based upon its relative holding of the Equity
Interests in the Subsidiary paying such Dividends and taking into account the
relative preferences, if any, of the various classes of Equity Interests of such
Subsidiary); and


(ii)the Borrower and its Subsidiaries may authorize, declare and pay any other
cash Dividend so long as (x) no Default or Event of Default exists at the time
of such authorization, declaration or payment or would exist immediately after
giving effect thereto and (y) such authorization, declaration or payment will
not violate (I) any provision of the certificate or articles of incorporation,
certificate of formation, limited liability company agreement or by-laws (or
equivalent organizational documents), as applicable, of such Person or (II) any
material agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Person.


SECTION 8.4    Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to contract, create, incur, assume or suffer to exist any
Indebtedness, except:


(i)unsecured Indebtedness of the Credit Parties so long as, on the date of the
respective incurrence thereof, no Default or Event of Default then exists or
would result therefrom;
(ii)unsecured Indebtedness of the Non-Guarantor Subsidiaries so long as (x) on
the date of the respective incurrence thereof, no Default or Event of Default
then exists or would result therefrom and (y) the aggregate principal amount of
all such outstanding Indebtedness, (I) does not exceed $400,000,000 at any time
and (II) when added to the aggregate principal amount of all outstanding
Indebtedness incurred by the Borrower and its Subsidiaries pursuant to
Section 8.4(iii), does not exceed $600,000,000 at any time;
(iii)secured Indebtedness of the Borrower and its Subsidiaries so long as (x) on
the date of the respective incurrence thereof no Default or Event of Default
then exists or would result therefrom and (y) the aggregate principal amount of
all such outstanding Indebtedness, (I) does not exceed $300,000,000 at any time
and (II) when added to the aggregate principal amount of all outstanding
Indebtedness incurred by the Non-Guarantor Subsidiaries pursuant to
Section 8.4(ii), does not exceed $600,000,000 at any time;
(iv)Indebtedness of the Borrower and its Subsidiaries incurred to finance fixed
or capital assets or evidenced by Capitalized Lease Obligations and purchase
money Indebtedness described in Section 8.1(vi) or (vii), provided that in no
event shall the sum of the aggregate principal amount of all such Indebtedness
permitted by this Section 8.4(iv) (as measured on the date of each incurrence
pursuant to this Section 8.4(iv)) exceed 5% of Consolidated Net Tangible Assets
of the Borrower and its Subsidiaries as of the last day of the last Fiscal Year
for which financial statements have been delivered pursuant to Section 7.1(b);





--------------------------------------------------------------------------------





(v)Attributable Securitization Indebtedness incurred under or in connection with
any Asset Securitization in an aggregate principal amount not to exceed
$400,000,000 at any time outstanding;
(vi)Indebtedness constituting Intercompany Loans, to the extent permitted
pursuant to Section 8.5 (and subject to the requirements, if applicable, of
Section 8.11);
(vii)Indebtedness consisting of guaranties or Contingent Obligations by the
Borrower and its Subsidiaries of each other’s Indebtedness and lease and other
obligations permitted under this Agreement; provided that no Non-Guarantor
Subsidiaries shall be permitted to furnish a guarantee (except to the extent
such guarantee is permitted pursuant to Section 8.4(ii)) or Contingent
Obligation in respect, or in support, of any Indebtedness or lease or other
obligations of the Borrower or any other Credit Party;
(viii)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within four Business Days of its incurrence;
(ix)Indebtedness of the Borrower and its Subsidiaries with respect to
performance bonds, surety bonds, completion bonds, guaranty bonds, appeal bonds
or customs bonds required in the ordinary course of business or in connection
with the enforcement of rights or claims of the Borrower or any of its
Subsidiaries or in connection with judgments that do not result in a Default or
an Event of Default;
(x)Indebtedness of the Borrower or any of its Subsidiaries which may be deemed
to exist in connection with agreements providing for indemnification, purchase
price adjustments and similar obligations in connection with the acquisition or
disposition of assets in accordance with the requirements of this Agreement, so
long as any such obligations are those of the Person making the respective
acquisition or sale, and are not guaranteed by any other Person except as
permitted by Section 8.4(vii);
(xi)Indebtedness of the Borrower and its Subsidiaries existing on the Closing
Date (but excluding the Obligations) and extensions, renewals, replacements and
refinancings of any such Indebtedness that do not (I) increase the outstanding
principal amount thereof (except by the amount of any premium or fee paid or
payable in connection with such extension, renewal or replacement) unless
otherwise permitted pursuant to another provision of this Section 8.4, (II) have
any additional obligors or guarantors with respect thereto unless otherwise
permitted pursuant to another provision of this Section 8.4 or (III) have any
additional Liens to secure such Indebtedness; and
(xii)Indebtedness of the Borrower and its Subsidiaries in respect of letters of
credit obtained or deposits made in order to provide security for workers’
compensation claims or pension plans, payment obligations in connection with
self-insurance or pursuant to statutory obligations, in each case in the
ordinary course of business.


SECTION 8.5    Advances, Investments and Term Loans. The Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, lend money
or credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other Equity Interest in, or make any
capital contribution to, any other Person, or enter into any partnership or
joint venture, or purchase or own a futures contract or otherwise become liable
for the purchase or sale of currency or other commodities at a future date in
the nature of a futures contract (each of the foregoing an “Investment”), except
that the following shall be permitted:
(i)the Borrower and its Subsidiaries may acquire and hold accounts receivables
owing to any of them, if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms of the
Borrower or such Subsidiary;
(ii)the Borrower and its Subsidiaries may hold the Investments held by them on
the Closing Date, provided that (x) any additional Investments made with respect
thereto shall be permitted only if permitted under the other provisions of this
Section 8.5 and (y) any Investment in an amount greater





--------------------------------------------------------------------------------





than $5,000,000 held on the Closing Date shall be permitted by this clause
8.5(ii) only if described on Schedule 8.5;
(iii)the Borrower and its Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
(iv)the Borrower and its Subsidiaries may make loans and advances to their
officers and employees for moving, relocation and travel expenses and other
similar expenditures, in each case in the ordinary course of business;
(v)the Borrower and its Subsidiaries may acquire and hold obligations of their
officers and employees in connection with such officers’ and employees’
acquisition of shares of Borrower Common Stock (so long as no cash is actually
advanced by the Borrower or any of its Subsidiaries in connection with the
acquisition of such obligations);
(vi)the Borrower and its Subsidiaries may enter into (x) Interest Rate
Protection Agreements entered into with respect to other Indebtedness permitted
under Section 8.4 and (y) Other Hedging Agreements entered into in the ordinary
course of business and providing protection to the Borrower and its Subsidiaries
against fluctuations in currency values or commodity prices in connection with
the Borrower or any of its Subsidiaries’ operations, in either case so long as
the entering into of such Interest Rate Protection Agreements or Other Hedging
Agreements are bona fide hedging activities and are not for speculative
purposes;
(vii)(I) the Borrower and the other Credit Parties may make intercompany loans
and advances to each other, (II) the Borrower and its Subsidiaries may make
intercompany loans and advances to any Non-Guarantor Subsidiary, and (III) any
Non-Guarantor Subsidiary which is at such time a party to the Intercompany
Subordination Agreement (unless prohibited by applicable law in the case of a
Foreign Subsidiary) may make intercompany loans and advances to any Credit Party
which at such time is party to the Intercompany Subordination Agreement (such
intercompany loans and advances referred to in preceding clauses (I) through
(III), collectively, the “Intercompany Loans”), provided that (x) each
Intercompany Loan made to any Credit Party by any Subsidiary of the Borrower
that is not a Credit Party shall, except to the extent prohibited by applicable
law in the case of Intercompany Loans made by a Foreign Subsidiary, be subject
to subordination as, and to the extent, required by the Intercompany
Subordination Agreement and (y) no Intercompany Loan may be made pursuant to
subclause (II) above at any time that a Default or an Event of Default has
occurred and is continuing;
(viii)(I) the Borrower and the other Credit Parties may make capital
contributions to, or acquire Equity Interests of, any other Credit Party, (II)
the Borrower and the other Credit Parties may make capital contributions to, or
acquire Equity Interests of, Non-Guarantor Subsidiaries and Persons that are not
Subsidiaries of the Borrower, and may capitalize or forgive any Indebtedness
owed to them by any Non-Guarantor Subsidiary and outstanding under
Section 8.5(vii), and (III) any Non-Wholly-Owned Subsidiary may make capital
contributions to, or acquire Equity Interests of, any other Non-Guarantor
Subsidiary, and may capitalize or forgive any Indebtedness owed to it by a
Non-Guarantor Subsidiary; provided that no contribution, capitalization or
forgiveness may be made pursuant to preceding subclause (II) at any time that a
Default or an Event of Default has occurred and is continuing;
(ix)Contingent Obligations permitted by Section 8.4, to the extent constituting
Investments;
(x)Permitted Acquisitions shall be permitted in accordance with the requirements
of Section 8.2;
(xi)the Borrower and its Subsidiaries may receive and hold promissory notes and
other non-cash consideration received in connection with any asset sale
permitted by Section 8.2(ii);
(xii)the Borrower and its Subsidiaries may make advances in the form of a
prepayment of expenses to vendors, suppliers and trade creditors consistent with
their past practices, so long as such expenses were incurred in the ordinary
course of business of the Borrower or such Subsidiary;





--------------------------------------------------------------------------------





(xiii)the Borrower and its Subsidiaries may make and hold Investments in Cash
Equivalents; and
(xiv)the Borrower and its Subsidiaries may make, hold and enter into additional
Investments so long as, at the time of making such Investment, no Default or
Event of Default then exists or would result therefrom.


SECTION 8.6    Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
related transactions with any Affiliate of the Borrower or any of its
Subsidiaries (other than the Borrower and its Subsidiaries and any Person that
is an Affiliate solely as a result of the ownership by the Borrower or any of
its Subsidiaries of the Equity Interests of such Person) other than in the
ordinary course of business and on terms and conditions substantially as
favorable or more favorable to the Borrower or such Subsidiary as would
reasonably be obtained by the Borrower or such Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except that the following in any event shall be permitted:


(i)customary fees, indemnities and reimbursements may be paid to non-officer
directors of the Borrower and its Subsidiaries and loans and advances permitted
by Section 8.5(iv);
(ii)the Borrower may issue Borrower Common Stock and Qualified Preferred Stock;
and
(iii)the Borrower and its Subsidiaries may enter into, and may make payments
under, employment agreements, employee benefits plans, stock option plans,
indemnification provisions and other similar compensatory arrangements with
officers, employees and directors of the Borrower and its Subsidiaries in the
ordinary course of business.


SECTION 8.7    Interest Expense Coverage Ratio. The Borrower will not permit the
Interest Expense Coverage Ratio for any Test Period ending on the last day of a
Fiscal Quarter to be less than 2.25:1.00; provided that compliance with this
Section 8.7 for each Test Period shall be determined on the earlier to occur of
(x) the date upon which the Borrower delivers financial statements for the last
Fiscal Quarter of such Test Period pursuant to Section 7.1(a) or (b) (in which
case such compliance shall be determined based upon such delivered financial
statements) and (y) the thirtieth (30th) day after the last day of the last
Fiscal Quarter of such Test Period (in which case such compliance shall be
determined based upon internally prepared financial statements of the Borrower
and its Subsidiaries on such date and shall then also be determined on the date
described in preceding clause (x) based upon the delivered financial statements
described in preceding clause (x)); provided further, that if at any time
subsequent to the delivery of any such financial statements described above with
respect to any Test Period, there are subsequent adjustments thereto (or to the
financial results described therein), such subsequent adjustments shall be given
full force and effect.


SECTION 8.8    Leverage Ratio. The Borrower will not permit the ratio of
Consolidated Total Indebtedness to Consolidated Total Capitalization at any time
to exceed 0.60:1.00; provided that for determining compliance with this
Section 8.8 at any time, (x) in calculating Consolidated Total Capitalization,
Consolidated Net Worth shall be determined based upon the financial statements
most recently delivered to the Administrative Agent pursuant to Section 7.1(a)
or (b), unless the Borrower has not delivered such financial statements within
30 days of the last day of the most recently ended Fiscal Quarter, in which case
Consolidated Net Worth shall be determined based upon internally prepared
financial statements of the Borrower and its Subsidiaries until such time as the
Borrower delivers financial statements for such Fiscal Quarter to the
Administrative Agent pursuant to Section 7.1(a) or (b) for such Fiscal Quarter
(at which time Consolidated Net Worth shall be determined based upon such
delivered financial statements), provided that if at any time subsequent to the
delivery of any such financial statements described above, there are subsequent
adjustments thereto (or to the financial results described therein), such
subsequent adjustments shall be given full force and effect and (y) Consolidated
Total Indebtedness shall be the actual Consolidated Total Indebtedness at such
time. In





--------------------------------------------------------------------------------





determining the ratio of Consolidated Total Indebtedness to Consolidated Total
Capitalization at any time, actual Consolidated Total Indebtedness on the
respective date of determination shall be used, with Consolidated Net Worth to
be determined based on the last available calculation of Consolidated Net Worth
as calculated pursuant to the proviso to the immediately preceding sentence;
provided, further, that such Consolidated Net Worth shall be adjusted for any
issuance of Equity Interests of the Borrower and for any Dividends actually paid
by the Borrower and/or its respective Subsidiaries (to Persons other than the
Borrower and Subsidiaries thereof), after the date of the respective calculation
of Consolidated Net Worth and on or prior to the date of the next determination
of Consolidated Net Worth as described above.


SECTION 8.9    Modifications of Certain Agreements. The Borrower will not, and
will not permit any of its Subsidiaries to amend or modify, or permit the
amendment or modification of, any provision of any Senior Notes Document in a
manner materially adverse to the interests of the Lenders (in their capacity as
Lenders).


SECTION 8.10 Limitation on Certain Restrictions on Subsidiaries. The Borrower
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
Equity Interest or participation in its profits owned by the Borrower or any of
its Subsidiaries, or pay any Indebtedness owed to the Borrower or any of its
Subsidiaries, (b) make loans or advances to the Borrower or any of its
Subsidiaries or (c) transfer any of its properties or assets to the Borrower or
any of its Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) this Agreement and the other Loan
Documents, (iii) the Senior Notes Documents, (iv) customary provisions
restricting subletting or assignment of any lease governing any leasehold
interest of the Borrower or any of its Subsidiaries, (v) customary provisions
restricting assignment of any licensing agreement (in which the Borrower or any
of its Subsidiaries is the licensee) or other contract entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business, (vi)
restrictions on the transfer of any asset pending the close of the sale of such
asset, (vii) restrictions on the transfer of any asset subject to a Lien
permitted by Section 8.1(iii), (vi), (vii), (xi), (xii), (xiii), (xiv), (xv),
(xvi), (xvii) or (xviii); or (viii) with respect to any Non- Wholly Owned
Subsidiary, any agreement requiring the consent of each Person holding Equity
Interests in such Non-Wholly Owned Subsidiary for such Non-Wholly Owned
Subsidiary to pay dividends or make any other distributions on its capital stock
or any other Equity Interests.


SECTION 8.11 Intercompany Subordination Agreement. Notwithstanding anything to
the contrary contained in this Agreement, at no time shall any Credit Party be
an obligor with respect to any Intercompany Loan made to it by any Subsidiary of
the Borrower that is not a Credit Party, unless each obligor (including each
Person which is a guarantor thereof) and each obligee with respect thereto are
party to the Intercompany Subordination Agreement, except that a Foreign
Subsidiary of the Borrower shall not be required to be a party to the
Intercompany Subordination Agreement to the extent prohibited by applicable law.




ARTICLE IX
DEFAULT AND REMEDIES


SECTION 9.1    Events of Default. Each of the following specified events shall
constitute an “Event of Default”:


(a)Payments. The Borrower shall default in the payment when due (whether at
maturity, by reason of acceleration or otherwise) of (a) principal of any Term
Loan or any Term Loan Note or (b) any interest on any Term Loan or any Term Loan
Note, any fees or any other amounts owing hereunder or under any other





--------------------------------------------------------------------------------





Loan Documents and such default described in this clause (b) shall continue
unremedied for five or more Business Days; or
(b)Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Loan Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or
(c)Covenants. The Borrower or any of its Subsidiaries shall (i) default in the
due performance or observance by it of any term, covenant or agreement contained
in Section 7.1(e)(i), 7.4 (with respect to the existence of the Borrower), 7.8
or 7.10 or Article VIII or (ii) default in the due performance or observance by
it of any other term, covenant or agreement contained in this Agreement (other
than those set forth in Sections 9.1(a) and 9.1(b)) or any other Loan Document
and such default shall continue unremedied for a period of 30 days after written
notice thereof to the defaulting party by the Administrative Agent or any
Lender; or
(d)Default Under Other Agreements. (i) The Borrower or any of its Subsidiaries
shall (x) default in any payment of any Indebtedness (other than the
Obligations) beyond the period of grace, if any, provided in an instrument or
agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required, but after giving effect to any
applicable grace periods), any such Indebtedness to become due prior to its
stated maturity, or (ii) any Indebtedness (other than the Obligations) of the
Borrower or any of its Subsidiaries shall be declared to be (or shall become)
due and payable, or required to be prepaid other than by a regularly scheduled
required prepayment, prior to the stated maturity thereof, provided that it
shall not be a Default or an Event of Default under this Section 9.1(d) unless
(A) the aggregate principal amount of all Indebtedness as described in preceding
clauses (i) and (ii) is at least $75,000,000 or (B) the Indebtedness described
in preceding clauses (i) and (ii) arises under the Revolving Credit Agreement;
or
(e)Bankruptcy, etc. The Borrower or any other Credit Party shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any other Credit Party, and the petition is not dismissed within
sixty days after the filing thereof, provided, however, that during the pendency
of such period, each Lender shall be relieved of its obligation to extend credit
hereunder; or a custodian (as defined in the Bankruptcy Code) is appointed for,
or takes charge of, all or substantially all of the property of the Borrower or
other Credit Party, to operate all or any substantial portion of the business of
the Borrower or any other Credit Party, or the Borrower or any other Credit
Party commences any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
the Borrower or any other Credit Party, or there is commenced against the
Borrower or any other Credit Party any such proceeding which remains undismissed
for a period of sixty days after the filing thereof, or the Borrower or any
other Credit Party is adjudicated insolvent or bankrupt; or any order of relief
or other order approving any such case or proceeding is entered; or the Borrower
or any other Credit Party makes a general assignment for the benefit of
creditors; or any Company action is taken by the Borrower or any other Credit
Party for the purpose of effecting any of the foregoing; or
(f)ERISA. If (i) any Plan shall fail to satisfy the minimum funding standards of
Section 302 of ERISA or Section 412 of the Code for any plan year or part
thereof or a waiver of such standards or extension of any amortization period is
sought or granted under section 412 of the Code, (ii) a notice of intent to
terminate any Plan shall have been or is reasonably expected to be filed with
the PBGC or the PBGC shall have instituted proceedings under ERISA section 4042
to terminate or appoint a trustee to administer any Plan or the PBGC shall have
notified the Borrower or any ERISA Affiliate that a Plan may become a subject of
any such





--------------------------------------------------------------------------------





proceedings, (iii) there is an “amount of unfunded benefit liabilities” (within
the meaning of section 4001(a)(18) of ERISA) under any Plan, determined in
accordance with Title IV of ERISA, or an amount (if any) by which the present
value of accrued benefit liabilities under any Non-U.S. Plan exceeds the
aggregate current value of the assets of such Non-U.S. Plan allocable to such
liabilities, (iv) the Borrower or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (v) the Borrower or any ERISA Affiliate withdraws from any Multiemployer
Plan, (vi) the Borrower or any ERISA Affiliate establishes or amends any
employee welfare benefit plan that provides post-employment welfare benefits in
a manner that would increase the liability of the Borrower, or (vii) the
Borrower fails to administer or maintain a Plan or Non-U.S. Plan in compliance
with the requirements of any and all applicable laws, statutes, rules,
regulations or court orders or any Plan or Non-U.S. Plan is involuntarily
terminated or wound up, or (viii) the Borrower, any of its Subsidiaries, or any
ERISA Affiliate becomes subject to the imposition of a financial penalty (which
for this purpose shall mean any tax, penalty, or other liability, whether by way
of indemnity or otherwise) with respect to one or more Plan or Non-U.S. Plan;
and any such event or events described in clauses (i) through (viii) above,
either individually or together with any other such event or events, could
reasonably be expected to have a Material Adverse Effect. As used in
Section 9.1(f), the terms “employee benefit plan” and “employee welfare benefit
plan” shall have the respective meanings assigned to such terms in Section 3 of
ERISA, the term “benefit liabilities” has the meaning specified in Section 4001
of ERISA; or
(g)Judgments. One or more judgments or decrees shall be entered against the
Borrower or any Subsidiary of the Borrower involving in the aggregate for the
Borrower and its Subsidiaries a liability (not paid or to the extent not covered
by a reputable and solvent insurance company) and such judgments and decrees
either shall be final and non-appealable or shall not be vacated, discharged or
stayed or bonded pending appeal for any period of 30 consecutive days, and the
aggregate amount of all such judgments equals or exceeds $75,000,000; or
(h)Change of Control. A Change of Control shall occur; or
(i)Subsidiary Guaranty Agreement. The Subsidiary Guaranty Agreement shall cease
to be in full force or effect (except in accordance with the terms thereof) as
to the relevant Guarantor, or any Guarantor or Person acting by or on behalf of
such Guarantor shall deny or disaffirm such Guarantor’s obligations under the
Subsidiary Guaranty Agreement.


SECTION 9.2    Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:


(a)Acceleration; Termination.


i.Terminate the Term Loan Commitments and declare the principal of and interest
on the Term Loans at the time outstanding, and all other amounts owed to the
Lenders and to the Administrative Agent under this Agreement or any of the other
Loan Documents and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Term Loan Facility; provided,
that upon the occurrence of an Event of Default specified in Section 9.1(e), the
Term Loan Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding; and
ii.exercise on behalf of the Guaranteed Creditors all of its other rights and
remedies under this Agreement, the other Loan Documents and Applicable Law, in
order to satisfy all of the Obligations.





--------------------------------------------------------------------------------





(b)[Reserved].
(c)Rights of Collection. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.


SECTION 9.3    Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration
of the rights and remedies of the Administrative Agent and the Lenders set forth
in this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
the Borrower, the Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.


SECTION 9.4    Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 9.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Obligations
and all net proceeds from the enforcement of the Obligations shall be applied:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest),
including reasonable and documented attorney’s fees, payable to the
Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including reasonable and documented attorney’s
fees (ratably among the Lenders in proportion to the respective amounts
described in this clause Second payable to them);
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loans (ratably among the Lenders in proportion to
the respective amounts described in this clause Third payable to them);
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.
SECTION 9.5    Administrative Agent May File Proofs of Claim. During any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, the Administrative Agent (irrespective of whether the principal of any
Term Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:







--------------------------------------------------------------------------------





(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations arising
under the Loan Documents that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 4.3 and
11.3) allowed in such judicial proceeding; and


(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.3 and 11.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.




ARTICLE X
THE ADMINISTRATIVE AGENT


SECTION 10.1 Appointment and Authority. Each of the Lenders hereby irrevocably
designates and appoints Wells Fargo to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any
Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions.


SECTION 10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.


SECTION 10.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:







--------------------------------------------------------------------------------





(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.2) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final nonappealable judgment. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than (A) to
confirm receipt of items expressly required to be delivered to the
Administrative Agent and (B) with respect to any condition set forth in
Article V, the satisfaction of which requires that an item be satisfactory to
the Administrative Agent, to confirm whether such item is satisfactory to it.
SECTION 10.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Term Loan, that by its terms must be fulfilled to
the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Term Loan. The Administrative Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.


SECTION 10.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more





--------------------------------------------------------------------------------





sub agents appointed by the Administrative Agent. The Administrative Agent and
any such sub agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of the Administrative Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the Facilities
as well as activities as Administrative Agent.


SECTION 10.6 Resignation of Administrative Agent.


(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower and, except as may be required by Applicable Law,
such resignation shall be effective as of a date no earlier than 30 days
following the delivery of such notice. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed; provided,
that the Borrower’s consent shall not be required if an Event of Default then
exists) to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, and with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed; provided,
that the Borrower’s consent shall not be required if an Event of Default then
exists), appoint a successor Administrative Agent meeting the qualifications set
forth above provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.3 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.


(b)[Reserved].


SECTION 10.17 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon





--------------------------------------------------------------------------------





this Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.


SECTION 10.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.


SECTION 10.9 Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement and any other Loan Documents if such Person ceases to be a Subsidiary
as a result of a transaction permitted hereunder or as otherwise permitted by
the Subsidiary Guaranty Agreement. Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release any Subsidiary Guarantor from its obligations under
the Subsidiary Guaranty Agreement pursuant to this Section.




ARTICLE XI
MISCELLANEOUS


SECTION 11.1 Notices.


(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:


If to the Borrower:
Owens Corning

One Owens Corning Parkway
Toledo, Ohio 43659
Attention: Treasurer
Telephone No.: (419) 248-5482
Telecopy No.: (419) 325-1101


with copies to:
Attention: Assistant Treasurer

Telephone No.: (419) 248-7380
Telecopy No.: (419) 325-3380


with copies to:
Attention: General Counsel

Telephone No.: (419) 248-6350
Telecopy No.: (419) 248-6352







--------------------------------------------------------------------------------





If to Wells Fargo as
Administrative Agent:         Wells Fargo Bank, National Association
NC0680
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention of: Syndication Agency Services
Email: ashley.warfield@wellsfargo.com    
AgencyServices.Requests@wellsfargo.com    
Telephone No.: (704) 427-8739
Telecopy No.: (844) 879-5899    


With copies to:         Wells Fargo Bank, National Association
7000 Central Parkway, Suite 600
Atlanta, GA 30328 MAC G0185-061
Attention of: Kay Reedy
Telephone No.: (770) 551-5102 
Telecopy No.: (770) 551-4643
Email: kay.reedy@wellsfargo.com


If to any Lender:        To the address set forth on the Register


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)Administrative Agent’s Office. The Administrative Agent hereby designates its
office located at the address set forth above, or any subsequent office which
shall have been specified for such





--------------------------------------------------------------------------------





purpose by written notice to the Borrower and Lenders, as the Administrative
Agent’s Office referred to herein, to which payments due are to be made and at
which Term Loans will be disbursed.


(d)Change of Address, Etc. Any party hereto may change its address or telecopier
number for notices and other communications hereunder by notice to the other
parties hereto.


SECTION 11.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended,
consented to or waived if, but only if, such amendment, consent or waiver is in
writing and is signed by the Borrower and the Required Lenders (or by the
Borrower and the Administrative Agent with the consent of the Required Lenders)
and delivered to the Administrative Agent; provided, that no amendment, waiver
or consent shall:


(a)increase the Term Loan Commitment of any Lender (or reinstate any Term Loan
Commitment terminated pursuant to Section 9.2) or the amount of Term Loans of
any Lender, in any case, without the written consent of such Lender;
(b)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document, without the written consent
of each Lender directly and adversely affected thereby;
(c)reduce the principal of, or the rate of interest specified herein on, any
Term Loan, or (subject to clause (iv) of the second proviso to this Section) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly and adversely affected thereby;
provided that only the consent of the Required Lenders shall be necessary to
waive any obligation of the Borrower to pay interest at the rate set forth in
Section 4.1(c) during the continuance of an Event of Default;
(d)change Section 4.6 or Section 9.4 in a manner that would alter the pro rata
sharing of payments or order of payments required thereby without the written
consent of each Lender directly and adversely affected thereby;
(e)except as otherwise permitted by this Section 11.2 change any provision of
this Section or reduce the percentages specified in the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(f)consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 8.2), in each case, without the written
consent of each Lender;
(g)[Reserved]; or
(h)release all of the Subsidiary Guarantors or Subsidiary Guarantors with assets
or operations constituting substantially all of the Consolidated Net Tangible
Assets or Consolidated Net Income of the Borrower and its Subsidiaries, in any
case, from the Subsidiary Guaranty Agreement (other than as authorized in
Section 10.9), without the written consent of each Lender;


provided further, that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that (A) the Term Loan Commitment
of such Lender may not be increased or extended without the consent of such
Lender and (B) the maturity date of such Lender’s Term Loans or other
Obligations may not be extended without the consent of such Lender.







--------------------------------------------------------------------------------





SECTION 11.3 Expenses; Indemnity.


(a)Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent, the Joint Lead Arrangers and
their respective Affiliates (including the reasonable fees, charges and
disbursements of one primary counsel to the Administrative Agent and the Joint
Lead Arrangers (and of such special and local counsel as the Administrative
Agent may reasonably require and, in the case of an actual or perceived conflict
of interest, one additional counsel to the affected Person), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all out of pocket expenses
incurred by the Administrative Agent or any Lender (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent or
any Lender), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Term Loans made
hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Term Loans.


(b)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Joint Lead Arrangers and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, and shall pay or reimburse any such Indemnitee for, any and all losses,
claims (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by OFAC), damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Credit Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument executed or
delivered pursuant hereto or thereto, the performance by the parties hereto of
their respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Term Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by any
Credit Party or any Subsidiary thereof, or any Environmental Claim related in
any way to any Credit Party or any Subsidiary, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims or civil penalties or fines assessed by
OFAC), investigation, litigation or other proceeding (whether or not the
Administrative Agent or any Lender is a party thereto) and the prosecution and
defense thereof, arising out of or in any way connected with the Term Loans,
this Agreement, any other Loan Document, or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable and documented attorney’s and
consultant’s fees, provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.


(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing (and without limiting the
Borrower’s obligation to do so), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s Term Loan Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that





--------------------------------------------------------------------------------





the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 4.7.


(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, each of the Borrower and each other Credit Party shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
executed or delivered pursuant hereto or thereto, the transactions contemplated
hereby or thereby, any Term Loan or the use of the proceeds thereof. No
Indemnitee referred to in clause (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.


(e)Payments. All amounts due under this Section shall be payable promptly after
demand therefor.


SECTION 11.4 Right of Set Off. If an Event of Default shall have occurred and be
continuing, each Lender, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, or
any such Affiliate to or for the credit or the account of the Borrower or any
other Credit Party against any and all of the obligations of the Borrower or
such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Credit Party may be contingent
or unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and its respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or its respective Affiliates may have. Each Lender agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.


SECTION 11.5 Governing Law; Jurisdiction, Etc.


(a)Governing Law. This Agreement and the other Loan Documents, unless expressly
set forth therein, shall be governed by, construed and enforced in accordance
with, the law of the State of New York (including Section 5-1401 and Section
5-1402 of the General Obligations Law of the State of New York), without
reference to the conflicts or choice of law principles thereof.


(b)Submission to Jurisdiction. The Borrower irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
courts of the Supreme Court of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York state court
or, to the fullest extent permitted by Applicable Law, in such





--------------------------------------------------------------------------------





Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction.


(c)Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.


(d)Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.


SECTION 11.6 Waiver of Jury Trial.


(a)EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 11.7 Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders which payments or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of such
payment repaid, the Obligations or part thereof intended to be satisfied shall
be revived and continued in full force and effect as if such payment had not
been received by the Administrative Agent.


SECTION 11.8 Injunctive Relief; Punitive Damages.


(a)The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.
(b)The Administrative Agent, the Lenders and the Borrower (on behalf of itself
and the other Credit Parties) hereby agree that no such Person shall have a
remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary





--------------------------------------------------------------------------------





damages that they may now have or may arise in the future in connection with any
Dispute, whether such Dispute is resolved through arbitration or judicially.


SECTION 11.9 Successors and Assigns; Participations.


(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower nor any other
Credit Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Term Loan Commitment and the Term Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:
i.Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Term Loan Commitment and the Term Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Term Loan Commitment (which for this purpose includes
Term Loans outstanding thereunder) or, if the applicable Term Loan Commitment is
not then in effect, the principal outstanding balance of the Term Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $1,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have given its consent five (5) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower prior to such
fifth (5th) Business Day;
ii.Proportionate Amounts. Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Term Loan or the Term Loan Commitment
assigned;
iii.Required Consents. No consent shall be required for any assignment except to
the extent required by paragraph (b)(i)(B) of this Section and, in addition:
(A)the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof; further provided that it shall be reasonable for
the Borrower to withhold its consent to a proposed





--------------------------------------------------------------------------------





assignment in the event that (1) it has a good faith belief that the proposed
assignee is not a Non-Public Lender or (2) it has not been provided with such
information as it has reasonably requested to determine whether or not the
proposed assignee is a Non-Public Lender it being understood, for the avoidance
of doubt, that the Borrower shall have no obligation to make any such
determination; and further provided that notwithstanding the foregoing, the
Borrower shall not be deprived of its right to consent to an assignment pursuant
to clause (x) or (y) above if the circumstances in either of the preceding
clauses (1) or (2) exists; and
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the Term
Loan Facility to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund.
iv.Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment (provided, that
only one such fee will be payable in connection with simultaneous assignments to
two or more Approved Funds by a Lender), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
v.No Assignment to Certain Persons. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
vi.No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the Closing Date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.8, 4.9, 4.10, 4.12 and 11.3 with respect to facts and
circumstances occurring prior to the Closing Date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Term Loan Commitment of, and principal amounts of (and stated interest on) the
Term Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender (but only to the extent of entries in the Register that
are applicable to such Lender), at any reasonable time and from time to time
upon reasonable prior notice.


(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, the Borrower, any of the Borrower’s Affiliates or
Subsidiaries or those certain competitors of the Borrower set forth in that
certain letter agreement delivered to the Administrative Agent by the Borrower
on or prior to the Closing Date (which





--------------------------------------------------------------------------------





letter agreement shall be made available to the Lenders upon request therefor)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Term Loan
Commitment and/or the Term Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 11.2 that directly affects such Participant and could not be affected by
a vote of the Required Lenders. Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.8, 4.9, 4.10 and 4.12 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.3 as though it were a Lender, provided such
Participant agrees to be subject to Section 4.6 as though it were a Lender.
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 4.10 and 4.12 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. No Participant
shall be entitled to the benefits of Section 4.12 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 4.12(e) as
though it were a Lender.


(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


(g)Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Term Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


SECTION 11.10 Confidentiality. Each of the Administrative Agent and the Lenders
agree to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its





--------------------------------------------------------------------------------





Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by, or required to be
disclosed to, any rating agency, or regulatory or similar authority purporting
to have jurisdiction over it (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with (but only to the extent
determined by the applicable party to be necessary or desirable to permit or
facilitate) the exercise of any remedies under this Agreement or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document (or any Hedge Agreement with a Lender or the Administrative
Agent) or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement,
Participant or proposed Participant, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) to
Gold Sheets and other similar bank trade publications, such information to
consist of deal terms and other information set forth in the Loan Documents and
customarily found in such publications, (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower or (j) to governmental regulatory authorities in connection
with any regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliates. For purposes of this
Section, “Information” means all information received from any Credit Party or
any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by any Credit Party or any Subsidiary thereof; provided
that, in the case of information received from a Credit Party or any Subsidiary
thereof after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


SECTION 11.11 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.


SECTION 11.12 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Term Loan Commitments remain in effect
or the Term Loan Facility has not been terminated.


SECTION 11.13 Survival.


(a)All representations and warranties set forth in Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a





--------------------------------------------------------------------------------





specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
(b)Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XI and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.


SECTION 11.14 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.


SECTION 11.15 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.


SECTION 11.16 Counterparts; Integration; Effectiveness; Electronic Execution.


(a)Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page of
this Agreement by facsimile transmission shall be effective as delivery of a
manually executed counterparty hereof. This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent or limitations on Participations, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. In the event of any conflict between the provisions
of this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof. Except as provided in Section 5.1,
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.
(b)Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


SECTION 11.17 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full and the Term Loan Commitment has been terminated (such
date, the “Termination Date”). No termination of this Agreement shall affect the
rights and obligations of the parties hereto arising prior to such termination
or in respect of any provision of this Agreement which survives such
termination.





--------------------------------------------------------------------------------







SECTION 11.18 USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower
and Subsidiary Guarantors, which information includes the name and address of
the Borrower and Subsidiary Guarantor and other information that will allow such
Lender to identify the Borrower or Subsidiary Guarantor in accordance with the
Act.


SECTION 11.19 [Reserved].


SECTION 11.20 Independent Effect. The Borrower acknowledges and agrees that each
covenant contained in Articles VII, VIII, IX or X hereof shall be given
independent effect. Accordingly, the Borrower shall not engage in any
transaction or other act otherwise permitted under any covenant contained in
Articles VII, VIII, IX or X, before or after giving effect to such transaction
or act, if the Borrower shall or would be in breach of any other covenant
contained in Articles VII, VIII, IX or X.


SECTION 11.21 [Reserved].


SECTION 11.22 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Lenders are arm’s-length commercial transactions between the Borrower, each
other Credit Party and their respective Affiliates, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, (B) each of the
Borrower and the other Credit Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower and each other Credit Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) the Administrative Agent and
the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Credit Party or any of their respective Affiliates, or any other Person and (B)
neither the Administrative Agent nor any Lender has any obligation to the
Borrower, any other Credit Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Credit Parties and their respective Affiliates,
and neither the Administrative Agent nor any Lender has any obligation to
disclose any of such interests to the Borrower, any other Credit Party or any of
their respective Affiliates.


SECTION 11.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and







--------------------------------------------------------------------------------





(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
i.a reduction in full or in part or cancellation of any such liability;
ii.a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
iii.the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.


OWENS CORNING, as Borrower
By:    /s/ Brad Lazorka
Name:    Brad Lazorka    
Title:    Treasurer


By:    /s/ Raj Dave
Name:    Raj Dave
Title:    Assistant Secretary




AGENTS AND LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Lender




By:     /s/ Ryan Franco
Name: Ryan Franco
Title:     Vice President


BANK OF AMERICA, N.A.,
as Lender




By:     /s/ Mike Delaney
Name: Mike Delaney
Title:     Director







